Exhibit 10.55

 

PURCHASE AND SALE CONTRACT

 

 

BETWEEN

 

 

 

WOOD CREEK CPGF 22, L.P.,
a Delaware limited partnership

 

 

 

 

 

AS SELLER

 

 

 

 

AND

 

 

 

 

APC 2010 INVESTMENT, LLC,
a Delaware limited liability company

 

 

 

AS PURCHASER

 

 

WOODCREEK APARTMENTS


Table of Contents

Page

 

ARTICLE I

DEFINED TERMS

1

 

ARTICLE II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2

 

2.1

Purchase and Sale

2

 

2.2

Purchase Price and Deposit

2

 

2.3

Escrow Provisions Regarding Deposit

3

 

ARTICLE III

FEASIBILITY PERIOD

5

 

3.1

Feasibility Period

5

 

3.2

Expiration of Feasibility Period

6

 

3.3

Conduct of Investigation

6

 

3.4

Purchaser Indemnification

7

 

3.5

Property Materials

9

 

3.6

Property Contracts

10

 

ARTICLE IV

TITLE

11

 

4.1

Title Documents

11

 

4.2

Survey

12

 

4.3

Objection and Response Process

12

 

4.4

Permitted Exceptions

13

 

4.5

Assumed Encumbrances

14

 

4.6

Subsequently Disclosed Exceptions

20

 

4.7

Purchaser Financing

21

 

4.8

Housing Assistance Program Vouchers

21

 

ARTICLE V

CLOSING

22

 

5.1

Closing Date

22

 

5.2

Seller Closing Deliveries

23

 

5.3

Purchaser Closing Deliveries

24

 

5.4

Closing Prorations and Adjustments

26

 

5.5

Post Closing Adjustments

33

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND

 

 

 

PURCHASER

33

 

6.1

Seller’s Representations

33

 

6.2

AS-IS

35

 

6.3

Survival of Seller’s Representations

37

 

6.4

Definition of Seller’s Knowledge

38

 

6.5

Representations and Warranties of Purchaser

38

 

ARTICLE VII

OPERATION OF THE PROPERTY

40

 

7.1

Leases and Property Contracts

40

 

7.2

General Operation of Property

41

 

7.3

Liens

41

 

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

41

 

8.1

Purchaser’s Conditions to Closing

41

 

8.2

Seller’s Conditions to Closing

43

 

ARTICLE IX

BROKERAGE

44

 

9.1

Indemnity

44

 

9.2

Broker Commission

44

 

ARTICLE X

DEFAULTS AND REMEDIES

45

 

10.1

Purchaser Default

45

 

10.2

Seller Default

46

 

ARTICLE XI

RISK OF LOSS OR CASUALTY

48

 

11.1

Major Damage

48

 

11.2

Minor Damage

49

 

11.3

Closing

49

 

11.4

Repairs

50

 

ARTICLE XII

EMINENT DOMAIN

50

 

12.1

Eminent Domain

50

 

ARTICLE XIII

MISCELLANEOUS

51

 

13.1

Binding Effect of Contract

51

 

13.2

Exhibits and Schedules

51

 

13.3

Assignability

51

 

13.4

Captions

52

 

13.5

Number and Gender of Words

52

 

13.6

Notices

52

 

13.7

Governing Law and Venue

56

 

13.8

Entire Agreement

56

 

13.9

Amendments

56

 

13.10

Severability

57

 

13.11

Multiple Counterparts/Facsimile Signatures

57

 

13.12

Construction

57

 

13.13

Confidentiality

57

 

13.14

Time of the Essence

58

 

13.15

Waiver

58

 

13.16

Attorneys’ Fees

59

 

13.17

Time Zone/Time Periods

59

 

13.18

1031 Exchange

59

 

13.19

No Personal Liability of Officers, Trustees or Directors

60

 

13.20

ADA Disclosure

60

 

13.21

No Recording

61

 

13.22

Relationship of Parties

61

 

13.23

AIMCO Marks

61

 

13.24

Non-Solicitation of Employees

62

 

13.25

Survival

62

 

13.26

Multiple Purchasers

62

 

13.27

WAIVER OF JURY TRIAL

63

ARTICLE XIV

LEAD-BASED PAINT DISCLOSURE

63

 

14.1

Disclosure

63

 

 

EXHIBITS AND SCHEDULES

EXHIBITS

Exhibit A          Legal Description

Exhibit B          Form of Special Warranty Deed

Exhibit C          Form of Bill of Sale

Exhibit D          Form of General Assignment and Assumption

Exhibit E           Form of Assignment and Assumption of Leases and Security
Deposits

Exhibit F           Form of Notice to Vendor Regarding Termination of Contract

Exhibit G          Form of Tenant Notification

Exhibit H          Form of Lead Paint Disclosure

 

SCHEDULES

Schedule 1       Defined Terms

Schedule 3.5.1 List of Materials


PURCHASE AND SALE CONTRACT

THIS PURCHASE AND SALE CONTRACT (this “Contract”) is entered into as of the 25th
day of January, 2012 (the “Effective Date”), by and between WOOD CREEK CPGF 22,
L.P., a Delaware limited partnership, having an address at 4582 South Ulster
Street Parkway, Suite 1100, Denver, Colorado 80237 (“Seller”), and APC 2010
INVESTMENT, LLC, a Delaware limited liability company, having a principal
address at 101 S. Ellsworth Avenue, Suite 300, San Mateo, California 94401-3911
(“Purchaser”).

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:

RECITALS

A.        Seller owns the real estate located at 1710 S Gilbert Road, Mesa,
Maricopa County, Arizona 85204, as more particularly described in Exhibit A
attached hereto and made a part hereof, and the improvements thereon, commonly
known as Woodcreek Apartments.

B.         Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.


ARTICLE I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.


ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT


2.1.            PURCHASE AND SALE.

  Seller agrees to sell and convey the Property to Purchaser and Purchaser
agrees to purchase the Property from Seller, all in accordance with the terms
and conditions set forth in this Contract.


2.2.            PURCHASE PRICE AND DEPOSIT.

  The total purchase price (“Purchase Price”) for the Property shall be an
amount equal to $28,000,000.00, payable by Purchaser, as follows:


2.2.1.      WITHIN 2 BUSINESS DAYS FOLLOWING THE EFFECTIVE DATE, PURCHASER SHALL
DELIVER TO FIRST AMERICAN TITLE INSURANCE COMPANY, 1125 17TH STREET, SUITE 750,
DENVER, COLORADO 80202, ATTN: STEPHEN SANDERS, PHONE: 303-876-1133, FAX:
303-704-1878, EMAIL: STEPHENSANDERS@FIRSTAM.COM (“ESCROW AGENT” OR “TITLE
INSURER”) A DEPOSIT (THE “DEPOSIT”) OF $500,000.00 BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS (“GOOD FUNDS”).


2.2.2.      THE BALANCE OF THE PURCHASE PRICE FOR THE PROPERTY SHALL BE PAID TO
AND RECEIVED BY ESCROW AGENT BY WIRE TRANSFER OF GOOD FUNDS NO LATER THAN 10:00
A.M. ON THE CLOSING DATE.


2.2.3.      AT THE CLOSING, SUBJECT TO PURCHASER’S OBLIGATIONS UNDER
SECTION 4.5, PURCHASER SHALL RECEIVE A CREDIT AGAINST THE PURCHASE PRICE IN THE
AMOUNT OF THE OUTSTANDING PRINCIPAL BALANCE OF THE NOTE, TOGETHER WITH ALL
ACCRUED BUT UNPAID INTEREST (IF ANY) THEREON, AS OF THE CLOSING DATE (THE “LOAN
BALANCE”) TO THE EXTENT THAT THE LOAN ASSUMPTION AND RELEASE OCCURS AT THE
CLOSING.


2.2.4.      SELLER AND PURCHASER AGREE THAT THE AMOUNT OF ONE HUNDRED AND NO/100
DOLLARS ($100.00) OF THE DEPOSIT HAS BEEN PAID BY PURCHASER TO SELLER AS
CONSIDERATION FOR SELLER’S EXECUTION AND DELIVERY OF THIS CONTRACT (THE
“INDEPENDENT CONTRACT CONSIDERATION”).  THE INDEPENDENT CONTRACT CONSIDERATION
IS INDEPENDENT OF ANY OTHER CONSIDERATION OR PAYMENT PROVIDED FOR IN THIS
CONTRACT AND, NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, IS NON-REFUNDABLE
IN ALL EVENTS.


2.3.            ESCROW PROVISIONS REGARDING DEPOSIT.


2.3.1.      ESCROW AGENT SHALL HOLD THE DEPOSIT AND MAKE DELIVERY OF THE DEPOSIT
TO THE PARTY ENTITLED THERETO UNDER THE TERMS OF THIS CONTRACT.  ESCROW AGENT
SHALL INVEST THE DEPOSIT IN AN FDIC-INSURED, INTEREST-BEARING BANK ACCOUNT OR
FDIC-INSURED MONEY MARKET FUND REASONABLY APPROVED BY PURCHASER AND SELLER, AND
ALL INTEREST AND INCOME THEREON SHALL BECOME PART OF THE DEPOSIT AND SHALL BE
REMITTED TO THE PARTY ENTITLED TO THE DEPOSIT PURSUANT TO THIS CONTRACT.


2.3.2.      ESCROW AGENT SHALL HOLD AND APPLY THE DEPOSIT IN STRICT ACCORDANCE
WITH THE TERMS OF THIS CONTRACT.  THE TAX IDENTIFICATION NUMBERS OF THE PARTIES
SHALL BE FURNISHED TO ESCROW AGENT UPON REQUEST.


2.3.3.      EXCEPT FOR THE RETURN OF THE DEPOSIT TO PURCHASER AS A RESULT OF
PURCHASER EXERCISING ITS TERMINATION RIGHT UNDER SECTION 3.2 OR SECTION 4.5.10
BELOW (IN WHICH EVENT ESCROW AGENT SHALL PROMPTLY RELEASE THE DEPOSIT TO
PURCHASER ON DEMAND), IF PRIOR TO THE CLOSING DATE EITHER PARTY MAKES A WRITTEN
DEMAND UPON ESCROW AGENT FOR PAYMENT OF THE DEPOSIT, ESCROW AGENT SHALL GIVE
WRITTEN NOTICE TO THE OTHER PARTY OF SUCH DEMAND.  IF ESCROW AGENT DOES NOT
RECEIVE A WRITTEN OBJECTION FROM THE OTHER PARTY TO THE PROPOSED PAYMENT WITHIN
5 BUSINESS DAYS AFTER THE GIVING OF SUCH NOTICE, ESCROW AGENT IS HEREBY
AUTHORIZED TO MAKE SUCH PAYMENT.  IF ESCROW AGENT DOES RECEIVE SUCH WRITTEN
OBJECTION WITHIN SUCH 5-BUSINESS DAY PERIOD, ESCROW AGENT SHALL CONTINUE TO HOLD
SUCH AMOUNT UNTIL OTHERWISE DIRECTED BY WRITTEN INSTRUCTIONS FROM THE PARTIES TO
THIS CONTRACT OR A FINAL JUDGMENT OR ARBITRATOR’S DECISION.  HOWEVER, ESCROW
AGENT SHALL HAVE THE RIGHT AT ANY TIME TO DELIVER THE DEPOSIT AND INTEREST
THEREON, IF ANY, WITH A COURT OF COMPETENT JURISDICTION IN THE STATE IN WHICH
THE PROPERTY IS LOCATED.  ESCROW AGENT SHALL GIVE WRITTEN NOTICE OF SUCH DEPOSIT
TO SELLER AND PURCHASER.  UPON SUCH DEPOSIT, ESCROW AGENT SHALL BE RELIEVED AND
DISCHARGED OF ALL FURTHER OBLIGATIONS AND RESPONSIBILITIES HEREUNDER.  ANY
RETURN OF THE DEPOSIT TO PURCHASER PROVIDED FOR IN THIS CONTRACT SHALL BE
SUBJECT TO PURCHASER’S OBLIGATIONS SET FORTH IN SECTION 3.5.2.


2.3.4.      THE PARTIES ACKNOWLEDGE THAT ESCROW AGENT IS ACTING SOLELY AS A
STAKEHOLDER AT THEIR REQUEST AND FOR THEIR CONVENIENCE, AND THAT ESCROW AGENT
SHALL NOT BE DEEMED TO BE THE AGENT OF EITHER OF THE PARTIES AND SHALL NOT BE
LIABLE FOR ANY ACT OR OMISSION ON ITS PART OTHER THAN IN CONNECTION WITH (I) ANY
BREACH OR VIOLATION OF ANY WRITTEN INSTRUCTIONS PROVIDED BY EITHER PARTY HERETO
OR OF THE PROVISIONS OF THIS SECTION 2 AND ANY OTHER PROVISIONS OF THIS CONTRACT
RELATING TO THE ESCROW AGENT, (II) ANY NEGLIGENCE OR OTHER TORTIOUS CONDUCT OF
ESCROW AGENT, OR (III) ANY VIOLATION OF LAW BY ESCROW AGENT.  SELLER AND
PURCHASER JOINTLY AND SEVERALLY SHALL INDEMNIFY AND HOLD ESCROW AGENT HARMLESS
FROM AND AGAINST ALL COSTS, CLAIMS AND EXPENSES, INCLUDING REASONABLE ATTORNEY’S
FEES, INCURRED IN CONNECTION WITH THE PERFORMANCE OF ESCROW AGENT’S DUTIES
HEREUNDER, EXCEPT WITH RESPECT TO ACTIONS OR OMISSIONS TAKEN OR SUFFERED BY
ESCROW AGENT CONSTITUTING (I) ANY BREACH OR VIOLATION OF ANY WRITTEN
INSTRUCTIONS PROVIDED BY EITHER PARTY HERETO OR OF THE PROVISIONS OF THIS
SECTION 2 AND ANY OTHER PROVISIONS OF THIS CONTRACT RELATING TO THE ESCROW
AGENT, (II) ANY NEGLIGENCE OR OTHER TORTIOUS CONDUCT OF ESCROW AGENT, OR (III)
ANY VIOLATION OF LAW BY ESCROW AGENT.


2.3.5.      THE PARTIES SHALL DELIVER TO ESCROW AGENT AN EXECUTED COPY OF THIS
CONTRACT.  ESCROW AGENT SHALL EXECUTE THE SIGNATURE PAGE FOR ESCROW AGENT
ATTACHED HERETO WHICH SHALL CONFIRM ESCROW AGENT’S AGREEMENT TO COMPLY WITH THE
TERMS OF SELLER’S CLOSING INSTRUCTION LETTER DELIVERED AT CLOSING AND THE
PROVISIONS OF THIS SECTION 2.3.


2.3.6.      ESCROW AGENT, AS THE PERSON RESPONSIBLE FOR CLOSING THE TRANSACTION
WITHIN THE MEANING OF SECTION 6045(E)(2)(A) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”), SHALL FILE ALL NECESSARY INFORMATION, REPORTS,
RETURNS, AND STATEMENTS REGARDING THE TRANSACTION REQUIRED BY THE CODE
INCLUDING, BUT NOT LIMITED TO, THE TAX REPORTS REQUIRED PURSUANT TO SECTION 6045
OF THE CODE.  FURTHER, ESCROW AGENT AGREES TO INDEMNIFY AND HOLD PURCHASER,
SELLER, AND THEIR RESPECTIVE ATTORNEYS AND BROKERS HARMLESS FROM AND AGAINST ANY
LOSSES RESULTING FROM ESCROW AGENT’S FAILURE TO FILE THE REPORTS ESCROW AGENT IS
REQUIRED TO FILE PURSUANT TO THIS SECTION.


ARTICLE III
FEASIBILITY PERIOD


3.1.            FEASIBILITY PERIOD.

  Subject to the terms of Sections 3.3 and 3.4 and the rights of Tenants under
the Leases, from the Effective Date to and including February 24, 2012 (the
“Feasibility Period”), Purchaser, and its agents, contractors, engineers,
surveyors, attorneys, and employees (collectively, “Consultants”) shall, at no
cost or expense to Seller, have the right from time to time to enter onto the
Property to conduct and make any and all customary studies, tests, examinations,
inquiries, inspections and investigations  of or concerning the Property, review
the Materials and otherwise confirm any and all matters which Purchaser may
reasonably desire to confirm with respect to the Property and Purchaser’s
intended use thereof (collectively, the “Inspections”).


3.2.            EXPIRATION OF FEASIBILITY PERIOD.

  If any of the matters in Section 3.1 or any other title or survey matters are
unsatisfactory to Purchaser for any reason, or for no reason whatsoever, in
Purchaser’s sole and absolute discretion, then Purchaser shall have the right to
terminate this Contract by giving written notice to that effect to Seller and
Escrow Agent no later than 5:00 p.m. on or before the date of expiration of the
Feasibility Period.  If Purchaser provides such notice, this Contract shall
terminate and be of no further force and effect subject to and except for the
Survival Provisions, and Escrow Agent shall return the Deposit to Purchaser.  If
Purchaser fails to provide Seller with written notice of termination prior to
the expiration of the Feasibility Period, Purchaser’s right to terminate under
this Section 3.2 shall be permanently waived and this Contract shall remain in
full force and effect, the Deposit shall be non-refundable except as otherwise
expressly set forth in this Contract, and Purchaser’s obligation to purchase the
Property shall be conditional only as provided in Section 8.1.


3.3.            CONDUCT OF INVESTIGATION.

  Purchaser shall not permit any mechanics’ or materialmen’s liens or any other
liens to attach to the Property by reason of the performance of any work or the
purchase of any materials by Purchaser or any other party in connection with any
Inspections conducted by or for Purchaser.  Purchaser shall give reasonable
advance notice to Seller prior to any entry onto the Property and shall permit
Seller to have a representative present during all Inspections conducted at the
Property.  Purchaser shall take all reasonable actions and implement all
protections necessary to ensure that all actions taken in connection with the
Inspections, and all equipment, materials and substances generated, used or
brought onto the Property pose no material threat to the safety of persons,
property or the environment. 


3.4.            PURCHASER INDEMNIFICATION.


3.4.1.      PURCHASER SHALL INDEMNIFY, HOLD HARMLESS AND, IF REQUESTED BY SELLER
(IN SELLER’S SOLE DISCRETION), DEFEND (WITH COUNSEL APPROVED BY SELLER) SELLER,
TOGETHER WITH SELLER’S AFFILIATES, PARENT AND SUBSIDIARY ENTITIES, SUCCESSORS,
ASSIGNS, PARTNERS, MANAGERS, MEMBERS, EMPLOYEES, OFFICERS, DIRECTORS, TRUSTEES,
SHAREHOLDERS, COUNSEL, REPRESENTATIVES, AGENTS, PROPERTY MANAGER, REGIONAL
PROPERTY MANAGER, AND AIMCO (COLLECTIVELY, INCLUDING SELLER, “SELLER’S
INDEMNIFIED PARTIES”), FROM AND AGAINST ANY AND ALL DAMAGES, MECHANICS’ LIENS,
MATERIALMEN’S LIENS, LIABILITIES, PENALTIES, INTEREST, LOSSES, DEMANDS, ACTIONS,
CAUSES OF ACTION, CLAIMS, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’
FEES, INCLUDING THE COST OF IN-HOUSE COUNSEL AND APPEALS) (COLLECTIVELY,
“LOSSES”) ARISING FROM OR RELATED TO PURCHASER’S OR ITS CONSULTANTS’ ENTRY ONTO
THE PROPERTY, AND ANY INSPECTIONS OR OTHER ACTS BY PURCHASER OR PURCHASER’S
CONSULTANTS WITH RESPECT TO THE PROPERTY DURING THE FEASIBILITY PERIOD OR
OTHERWISE.  PURCHASER SHALL, HOWEVER, NOT BE LIABLE FOR ANY DAMAGES INCURRED BY
SELLER RESULTING FROM THE MERE DISCOVERY BY PURCHASER OF A PRE-EXISTING
CONDITION AT OR WITH REGARD TO THE PROPERTY; PROVIDED, HOWEVER, THAT, IF
PURCHASER PROCEEDS WITH ACQUISITION OF THE PROPERTY AFTER THE EXPIRATION OF THE
FEASIBILITY PERIOD, PURCHASER SHALL ACCEPT THE PROPERTY WITH SUCH PRE-EXISTING
CONDITION AND ASSUME ANY RISKS ASSOCIATED THEREWITH.


3.4.2.      NOTWITHSTANDING ANYTHING IN THIS CONTRACT TO THE CONTRARY, PURCHASER
SHALL NOT BE PERMITTED TO PERFORM ANY INVASIVE TESTS ON THE PROPERTY WITHOUT
SELLER’S PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED.  IF PURCHASER DESIRES TO PERFORM ANY INVASIVE
TESTS, PURCHASER SHALL GIVE PRIOR WRITTEN NOTICE THEREOF TO SELLER, WHICH NOTICE
SHALL BE ACCOMPANIED BY A DETAILED DESCRIPTION AND PLAN OF THE INVASIVE TESTS
PURCHASER DESIRES TO PERFORM.  FURTHER, SELLER SHALL HAVE THE RIGHT, WITHOUT
LIMITATION, TO DISAPPROVE ANY AND ALL ENTRIES, SURVEYS, TESTS (INCLUDING,
WITHOUT LIMITATION, A PHASE II ENVIRONMENTAL STUDY OF THE PROPERTY),
INVESTIGATIONS AND OTHER MATTERS THAT IN SELLER’S REASONABLE JUDGMENT COULD
RESULT IN ANY INJURY TO THE PROPERTY OR BREACH OF ANY CONTRACT, OR EXPOSE SELLER
TO ANY LOSSES OR VIOLATION OF APPLICABLE LAW, OR OTHERWISE ADVERSELY AFFECT THE
PROPERTY OR SELLER’S INTEREST THEREIN.  PURCHASER SHALL, AT PURCHASER’S SOLE
COST AND EXPENSE, AND IN ACCORDANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS,
DISPOSE OF ANY HAZARDOUS MATERIALS WHICH HAVE BEEN SPECIFICALLY REMOVED FROM OR
AT THE PROPERTY BY PURCHASER OR ITS AGENTS, REPRESENTATIVES, EMPLOYEES OR
DESIGNEES IN CONNECTION WITH PURCHASER’S ENVIRONMENTAL STUDIES.  PURCHASER SHALL
USE REASONABLE EFFORTS TO MINIMIZE DISRUPTION TO TENANTS IN CONNECTION WITH
PURCHASER’S OR ITS CONSULTANTS’ ACTIVITIES PURSUANT TO THIS SECTION.  NO CONSENT
BY SELLER TO ANY SUCH ACTIVITY SHALL BE DEEMED TO CONSTITUTE A WAIVER BY SELLER
OR ASSUMPTION OF LIABILITY OR RISK BY SELLER.  PURCHASER HEREBY AGREES TO
RESTORE, AT PURCHASER’S SOLE COST AND EXPENSE, THE PROPERTY TO THE SAME
CONDITION EXISTING IMMEDIATELY PRIOR TO PURCHASER’S EXERCISE OF ITS RIGHTS
PURSUANT TO THIS ARTICLE III.  PURCHASER SHALL MAINTAIN AND CAUSE ITS THIRD
PARTY CONSULTANTS TO MAINTAIN (A) CASUALTY INSURANCE AND COMMERCIAL GENERAL
LIABILITY INSURANCE WITH COVERAGES OF NOT LESS THAN $1,000,000.00 FOR INJURY OR
DEATH TO ANY ONE PERSON AND $3,000,000.00 FOR INJURY OR DEATH TO MORE THAN ONE
PERSON AND $1,000,000.00 WITH RESPECT TO PROPERTY DAMAGE, AND (B) WORKER’S
COMPENSATION INSURANCE FOR ALL OF THEIR RESPECTIVE EMPLOYEES IN ACCORDANCE WITH
THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED.  PURCHASER SHALL DELIVER
PROOF OF THE INSURANCE COVERAGE REQUIRED PURSUANT TO THIS SECTION 3.4.2 TO
SELLER (IN THE FORM OF A CERTIFICATE OF INSURANCE) PRIOR TO THE EARLIER TO OCCUR
OF (I) PURCHASER’S OR PURCHASER’S CONSULTANTS’ ENTRY ONTO THE PROPERTY, OR (II)
THE EXPIRATION OF 5 DAYS AFTER THE EFFECTIVE DATE. 


3.5.            PROPERTY MATERIALS.


3.5.1.      WITHIN 3 BUSINESS DAYS AFTER THE EFFECTIVE DATE, AND TO THE EXTENT
THE SAME HAVE NOT ALREADY BEEN PROVIDED BY SELLER TO PURCHASER, SELLER AGREES TO
USE REASONABLE EFFORTS TO DELIVER TO PURCHASER, OR AT SELLER’S OPTION MAKE
AVAILABLE AT THE PROPERTY, COPIES OF SUCH DOCUMENTS AND INFORMATION CONCERNING
THE PROPERTY THAT ARE IN SELLER’S POSSESSION OR REASONABLE CONTROL, INCLUDING,
WITHOUT LIMITATION, THOSE ITEMS LISTED ON SCHEDULE 3.5.1, OTHER THAN SUCH
DOCUMENTS AND INFORMATION THAT SELLER DEEMS TO BE CONFIDENTIAL OR PROPRIETARY
(COLLECTIVELY, THE “MATERIALS”).


3.5.2.      EXCEPT AS EXPRESSLY SET FORTH IN SELLER’S REPRESENTATIONS, SELLER
MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS, WRITTEN, ORAL, STATUTORY, OR
IMPLIED, AND ALL SUCH REPRESENTATIONS AND WARRANTIES ARE HEREBY EXPRESSLY
EXCLUDED AND DISCLAIMED.  ALL MATERIALS ARE PROVIDED FOR INFORMATIONAL PURPOSES
ONLY, AND PURCHASER SHALL NOT IN ANY WAY BE ENTITLED TO RELY UPON THE
COMPLETENESS OR ACCURACY OF THE MATERIALS, AND WILL INSTEAD IN ALL INSTANCES
RELY EXCLUSIVELY ON ITS OWN INSPECTIONS AND CONSULTANTS WITH RESPECT TO ALL
MATTERS WHICH IT DEEMS RELEVANT TO ITS DECISION TO ACQUIRE, OWN AND OPERATE THE
PROPERTY.  ALL MATERIALS AND THIRD-PARTY REPORTS SHALL BE RETURNED TO SELLER OR
DESTROYED BY PURCHASER IF THIS CONTRACT IS TERMINATED FOR ANY REASON.


3.5.3.      NOT LATER THAN 3 BUSINESS DAYS AFTER THE EFFECTIVE DATE, AND TO THE
EXTENT THE SAME HAS NOT ALREADY BEEN PROVIDED BY SELLER TO PURCHASER, SELLER
SHALL DELIVER TO PURCHASER (OR OTHERWISE MAKE AVAILABLE TO PURCHASER AS PROVIDED
UNDER SECTION 3.5.1) THE MOST RECENT RENT ROLL FOR THE PROPERTY, WHICH IS THE
RENT ROLL SELLER USES IN THE ORDINARY COURSE OF OPERATING THE PROPERTY (THE
“RENT ROLL”).  SELLER MAKES NO REPRESENTATIONS OR WARRANTIES REGARDING THE RENT
ROLL OTHER THAN THE EXPRESS REPRESENTATION SET FORTH IN SECTION 6.1.5. 


3.5.4.      NOT LATER THAN 3 BUSINESS DAYS AFTER THE EFFECTIVE DATE, AND TO THE
EXTENT THE SAME HAS NOT ALREADY BEEN PROVIDED BY SELLER TO PURCHASER, SELLER
SHALL DELIVER TO PURCHASER (OR OTHERWISE MAKE AVAILABLE TO PURCHASER AS PROVIDED
UNDER SECTION 3.5.1) A LIST OF ALL CURRENT PROPERTY CONTRACTS (THE “PROPERTY
CONTRACTS LIST”).  SELLER MAKES NO REPRESENTATIONS OR WARRANTIES REGARDING THE
PROPERTY CONTRACTS LIST OTHER THAN THE EXPRESS REPRESENTATIONS SET FORTH IN
SECTION 6.1.6.


3.6.            PROPERTY CONTRACTS.

  On or before the expiration of the Feasibility Period, Purchaser may deliver
written notice to Seller (the “Property Contracts Notice”) specifying any
Property Contracts which Purchaser desires to terminate at the Closing (the
“Terminated Contracts”); provided that (a) the effective date of such
termination on or after Closing shall be subject to the express terms of such
Terminated Contracts, (b) if any such Property Contract cannot by its terms be
terminated at Closing, it shall be assumed by Purchaser and not be a Terminated
Contract, and (c) to the extent that any such Terminated Contract requires
payment of a penalty, premium, or damages, including liquidated damages, for
cancellation, Purchaser shall be solely responsible for the payment of any such
cancellation fees, penalties or damages, including liquidated damages.  If
Purchaser fails to deliver the Property Contracts Notice on or before the
expiration of the Feasibility Period, then there shall be no Terminated
Contracts and Purchaser shall assume all Property Contracts at the Closing.  If
Purchaser delivers the Property Contracts Notice to Seller on or before the
expiration of the Feasibility Period, then Seller shall execute and deliver, on
or before Closing, a vendor termination notice (in the form attached hereto as
Exhibit F) for each Terminated Contract informing the vendor(s) of the
termination of such Terminated Contract as of the Closing Date (subject to any
delay in the effectiveness of such termination pursuant to the express terms of
each applicable Terminated Contract) (the “Vendor Terminations”).  To the extent
that any Property Contract to be assigned to Purchaser requires vendor consent,
then, prior to the Closing, Purchaser and Seller shall attempt to obtain from
each applicable vendor a consent (each a “Required Assignment Consent”) to such
assignment, and Purchaser shall indemnify, hold harmless and, if requested by
Seller (in Seller’s sole discretion), defend (with counsel approved by Seller)
Seller’s Indemnified Parties from and against any and all Losses arising from or
related to a failure to obtain such consents.  Notwithstanding any contrary
provisions hereof, Seller, at its sole cost and expense, shall terminate, which
termination shall be effective upon the Closing Date, (a) Seller’s property
management contract, (b) any and all “national “ contracts to the extent they
relate to the Property and are terminable, and (c) any contracts with any
entities that are in anyway affiliated with or related to Seller or AIMCO.


ARTICLE IV
TITLE


4.1.            TITLE DOCUMENTS.

  Within 3 Business Days after the Effective Date, Seller shall cause to be
delivered to Purchaser a standard form commitment or preliminary title report
(“Title Commitment”) to provide a standard American Land Title Association
owner’s title insurance policy for the Land and Improvements, using the current
policy jacket customarily provided by the Title Insurer, in an amount equal to
the Purchase Price (the “Title Policy”), together with copies of all instruments
identified as exceptions therein (together with the Title Commitment, referred
to herein as the “Title Documents”).  Seller shall be responsible only for
payment of the base premium for the Title Policy.  Purchaser shall be solely
responsible for payment of all other costs relating to procurement of the Title
Commitment, the Title Policy, and any requested endorsements.


4.2.            SURVEY.

  Subject to Section 3.5.2, within 3 Business Days after the Effective Date,
Seller shall deliver to Purchaser the existing survey of the Property dated
August 14, 2006 and prepared by Smith Roberts (the “Existing Survey”). 
Purchaser may, at its sole cost and expense, order a new or updated survey of
the Property either before or after the Effective Date (such new or updated
survey, together with the Existing Survey, is referred to herein as the
“Survey”).


4.3.            OBJECTION AND RESPONSE PROCESS.

  On or before the date which is 20 days after the Effective Date (the
“Objection Deadline”), Purchaser shall give written notice (the “Objection
Notice”) to the attorneys for Seller of any matter set forth in the Title
Documents and the Survey to which Purchaser objects (the “Objections”).  If
Purchaser fails to tender an Objection Notice on or before the Objection
Deadline, Purchaser shall be deemed to have approved and irrevocably waived any
objections to any matters covered by the Title Documents and the Survey.  On or
before 25 days after the Effective Date (the “Response Deadline”), Seller may,
in Seller’s sole discretion, give Purchaser notice (the “Response Notice”) of
those Objections which Seller is willing to cure, if any, provided that if the
Objections include any items described in Section 4.4.1(b) and represent lien(s)
valued at $30,000 or less in the aggregate, Seller shall be deemed to have
agreed to cure such Objection(s) up to the aggregate amount of $30,000.  Seller
shall be entitled to reasonable adjournments of the Closing Date to cure the
Objections, not to exceed 10 days in the aggregate.  If Seller fails to deliver
a Response Notice by the Response Deadline, Seller shall be deemed to have
elected not to cure or otherwise resolve any matter set forth in the Objection
Notice.  If Purchaser is dissatisfied with the Response Notice or the lack of
Response Notice, Purchaser may, as its exclusive remedy, exercise its right to
terminate this Contract prior to the expiration of the Feasibility Period in
accordance with the provisions of Section 3.2.  If Purchaser fails to timely
exercise such right, Purchaser shall be deemed to accept the Title Documents and
Survey with resolution, if any, of the Objections set forth in the Response
Notice (or if no Response Notice is tendered, without any resolution of the
Objections) and without any reduction or abatement of the Purchase Price.


4.4.            PERMITTED EXCEPTIONS.

  The Deed delivered pursuant to this Contract shall be subject to the
following, all of which shall be deemed “Permitted Exceptions”:


4.4.1.      ALL MATTERS SHOWN IN THE TITLE DOCUMENTS AND THE SURVEY, OTHER THAN
(A) THOSE OBJECTIONS, IF ANY, WHICH SELLER HAS AGREED TO CURE PURSUANT TO THE
RESPONSE NOTICE UNDER SECTION 4.3, (B) MECHANICS’ LIENS, MONETARY JUDGMENTS
AGAINST SELLER RECORDED PRIOR TO CLOSING, MONETARY JUDGMENTS AGAINST THE
PROPERTY RECORDED PRIOR TO CLOSING AND NOT ARISING BY, THROUGH OR UNDER
PURCHASER, ANY MORTGAGE OR DEED OF TRUST GRANTED BY SELLER THAT ENCUMBERS THE
PROPERTY BUT EXCLUDING THE ASSUMED ENCUMBRANCES, AND LIENS FOR TAXES DUE AND
PAYABLE WITH RESPECT TO THE PERIOD PRECEDING CLOSING, (C) THE STANDARD EXCEPTION
REGARDING THE RIGHTS OF PARTIES IN POSSESSION, WHICH SHALL BE MODIFIED TO BE
LIMITED TO THOSE PARTIES IN POSSESSION PURSUANT TO THE LEASES, AND (D) THE
STANDARD EXCEPTION PERTAINING TO TAXES AND ASSESSMENTS, WHICH SHALL BE LIMITED
TO TAXES AND ASSESSMENTS NOT YET DUE AND PAYABLE AS OF THE CLOSING DATE;


4.4.2.      ALL LEASES;


4.4.3.      THE ASSUMED ENCUMBRANCES;


4.4.4.      APPLICABLE ZONING AND GOVERNMENTAL REGULATIONS AND ORDINANCES; AND


4.4.5.      ANY DEFECTS IN OR OBJECTIONS TO TITLE TO THE PROPERTY, OR TITLE
EXCEPTIONS OR ENCUMBRANCES, ARISING BY, THROUGH OR UNDER PURCHASER.


4.5.            ASSUMED ENCUMBRANCES.


4.5.1.      PURCHASER RECOGNIZES AND AGREES THAT, IN CONNECTION WITH A LOAN (THE
“LOAN”) MADE TO SELLER BY FEDERAL HOME LOAN MORTGAGE CORPORATION (AS ASSIGNEE OF
CAPMARK FINANCE INC. (THE “LENDER”), THE PROPERTY PRESENTLY IS ENCUMBERED BY A
DEED OF TRUST DATED JULY 24, 2006 AND RECORDED JULY 28, 2006 AS INSTRUMENT
NUMBER 2006-1008352 OF THE OFFICIAL RECORDS OF MARICOPA COUNTY, ARIZONA, AND A
DEED OF TRUST DATED MARCH 31, 2008 AND RECORDED APRIL 01, 2008 AS INSTRUMENT
NUMBER 2008-286048 OF THE OFFICIAL RECORDS OF MARICOPA COUNTY, ARIZONA
(COLLECTIVELY, THE “ASSUMED DEED OF TRUST”) AND CERTAIN OTHER SECURITY AND
RELATED DOCUMENTS IN CONNECTION WITH THE LOAN (COLLECTIVELY, THE “ASSUMED
ENCUMBRANCES”).  THE LOAN IS EVIDENCED BY THAT CERTAIN PROMISSORY NOTE DATED AS
OF JULY 26, 2006 IN THE STATED PRINCIPAL AMOUNT OF $14,400,000.00 AND THAT
CERTAIN PROMISSORY NOTE DATED AS OF MARCH 31, 2008 IN THE STATED PRINCIPAL
AMOUNT OF $5,770,000.00 (COLLECTIVELY, THE “NOTE,” AND TOGETHER WITH THE ASSUMED
DEED OF TRUST, THE ASSUMED ENCUMBRANCES AND ANY OTHER DOCUMENTS EXECUTED BY
SELLER IN CONNECTION WITH THE LOAN, THE “ASSUMED LOAN DOCUMENTS”), EXECUTED BY
SELLER AND PAYABLE TO THE ORDER OF THE LENDER.  WITHIN 3 BUSINESS DAYS AFTER THE
EFFECTIVE DATE, SELLER AGREES THAT IT WILL MAKE AVAILABLE TO PURCHASER (IN THE
SAME MANNER IN WHICH SELLER IS PERMITTED TO MAKE THE MATERIALS AVAILABLE TO
PURCHASER UNDER SECTION 3.5.1) COPIES OF THE ASSUMED LOAN DOCUMENTS WHICH ARE IN
SELLER’S POSSESSION OR REASONABLE CONTROL (SUBJECT TO SECTION 3.5.2).


4.5.2.      PURCHASER AGREES THAT, AT THE CLOSING AND SUBJECT TO LENDER’S
APPROVAL, (A) PURCHASER SHALL ASSUME SELLER’S OBLIGATIONS UNDER THE NOTE AND ALL
OF THE OTHER ASSUMED LOAN DOCUMENTS UPON TERMS AND CONDITIONS ACCEPTABLE TO
PURCHASER IN PURCHASER’S COMMERCIALLY REASONABLE DISCRETION AND ACCEPT TITLE TO
THE PROPERTY SUBJECT TO THE ASSUMED DEED OF TRUST AND THE ASSUMED ENCUMBRANCES,
AND (B) THE LENDER SHALL RELEASE SELLER, AS WELL AS ANY GUARANTORS AND OTHER
OBLIGATED PARTIES UNDER THE ASSUMED LOAN DOCUMENTS, FROM THEIR OBLIGATIONS UNDER
THE ASSUMED LOAN DOCUMENTS (AND ANY RELATED GUARANTEES OR LETTERS OF CREDIT),
INCLUDING, WITHOUT LIMITATION, ANY OBLIGATION TO MAKE PAYMENTS OF PRINCIPAL AND
INTEREST UNDER THE NOTE, ARISING FROM AND AFTER THE CLOSING DATE OR WITH RESPECT
TO ENVIRONMENTAL CONDITIONS NOT EXISTING PRIOR TO THE CLOSING DATE
(COLLECTIVELY, THE FOREGOING (A) AND (B) REFERRED TO HEREIN AS THE “LOAN
ASSUMPTION AND RELEASE”).  PURCHASER ACKNOWLEDGES AND AGREES THAT (X) CERTAIN OF
THE PROVISIONS OF THE ASSUMED LOAN DOCUMENTS MAY HAVE BEEN NEGOTIATED FOR THE
EXCLUSIVE BENEFIT OF SELLER, AIMCO OR THEIR RESPECTIVE AFFILIATES (THE “SPECIFIC
AIMCO PROVISIONS”), AND (Y) UNLESS LENDER OTHERWISE AGREES IN LENDER’S SOLE AND
ARBITRARY DISCRETION, PURCHASER WILL NOT BE PERMITTED TO ASSUME THE BENEFIT OF
THE SPECIFIC AIMCO PROVISIONS AND THE SAME SHALL BE OF NO FURTHER FORCE OR
EFFECT FROM AND AFTER THE CLOSING DATE.


4.5.3.      PURCHASER FURTHER ACKNOWLEDGES THAT THE ASSUMED LOAN DOCUMENTS
REQUIRE THE SATISFACTION BY PURCHASER OF CERTAIN REQUIREMENTS AS SET FORTH
THEREIN TO APPLY FOR THE LOAN ASSUMPTION AND RELEASE.  ACCORDINGLY, PURCHASER,
AT ITS SOLE COST AND EXPENSE AND WITHIN 15 DAYS AFTER THE EFFECTIVE DATE (THE
“LOAN ASSUMPTION APPLICATION SUBMITTAL DEADLINE”), SHALL SATISFY THE
REQUIREMENTS SET FORTH IN THE ASSUMED LOAN DOCUMENTS TO ALLOW FOR THE LOAN
ASSUMPTION AND RELEASE, INCLUDING, WITHOUT LIMITATION, SUBMITTING A COMPLETE
APPLICATION TO LENDER FOR ASSUMPTION OF THE LOAN TOGETHER WITH ALL DOCUMENTS AND
INFORMATION REQUIRED IN CONNECTION THEREWITH (THE “LOAN ASSUMPTION
APPLICATION”).  PURCHASER AGREES TO PROVIDE SELLER WITH A COPY OF THE LOAN
ASSUMPTION APPLICATION NO LATER THAN 2 BUSINESS DAYS PRIOR TO THE LOAN
ASSUMPTION APPLICATION SUBMITTAL DEADLINE AND SHALL PROVIDE EVIDENCE OF ITS
SUBMISSION OF THE LOAN ASSUMPTION APPLICATION TO LENDER ON OR BEFORE THE LOAN
ASSUMPTION APPLICATION SUBMITTAL DEADLINE; PROVIDED SUCH EVIDENCE SHALL NOT
INCLUDE ANY SUPPORTING FINANCIAL STATEMENTS, TAX RETURNS, ORGANIZATIONAL
DOCUMENTS, OR OTHER MATERIALS OR CORRESPONDENCE BETWEEN PURCHASER AND LENDER. 
PURCHASER ACKNOWLEDGES AND AGREES THAT PURCHASER IS SOLELY RESPONSIBLE FOR THE
PREPARATION AND SUBMITTAL OF THE LOAN ASSUMPTION APPLICATION, INCLUDING THE
COLLECTION OF ALL MATERIALS, DOCUMENTS, CERTIFICATES, FINANCIALS, SIGNATURES,
AND OTHER ITEMS REQUIRED TO BE SUBMITTED TO LENDER IN CONNECTION WITH THE LOAN
ASSUMPTION APPLICATION.


4.5.4.      PURCHASER SHALL COMPLY AND SHALL CAUSE ITS AFFILIATES TO COMPLY WITH
LENDER’S ASSUMPTION GUIDELINES IN CONNECTION WITH THE LOAN ASSUMPTION AND
RELEASE, AND, IF REQUIRED BY THE LENDER, PURCHASER SHALL CAUSE SUCH OTHER PERSON
OR ENTITY REASONABLY ACCEPTABLE TO THE LENDER, TO EXECUTE AND DELIVER A
CUSTOMARY “NON-RECOURSE CARVE-OUT” GUARANTY AND SUCH OTHER GUARANTY(S), IF ANY,
WHICH ARE A PART OF THE ASSUMED LOAN DOCUMENTS AND A CUSTOMARY ENVIRONMENTAL
INDEMNITY IN FAVOR OF LENDER.  PURCHASER SHALL BE RESPONSIBLE AT ITS SOLE COST
AND EXPENSE FOR CORRECTING AND RE-SUBMITTING ANY DEFICIENCIES NOTED BY LENDER IN
CONNECTION WITH THE LOAN ASSUMPTION APPLICATION NO LATER THAN 3 BUSINESS DAYS
AFTER NOTIFICATION FROM LENDER OF SUCH DEFICIENCY.  PURCHASER ACKNOWLEDGES THAT
LENDER’S ASSUMPTION GUIDELINES MAY NOT BE CONSISTENT WITH THE PROVISIONS OF THE
ASSUMED LOAN DOCUMENTS CONCERNING THE LOAN ASSUMPTION AND RELEASE.  PURCHASER
SHALL COORDINATE WITH THE LENDER TO COMPLY WITH THE APPROPRIATE PROVISIONS OF
BOTH THE ASSUMED LOAN DOCUMENTS AND LENDER ASSUMPTION GUIDELINES IN ORDER TO
ALLOW FOR THE LOAN ASSUMPTION AND RELEASE.


4.5.5.      PURCHASER SHALL PAY ALL FEES AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, ALL SERVICING FEES AND CHARGES, TRANSFER FEES, ASSUMPTION FEES,
TITLE FEES AND ENDORSEMENT FEES) IMPOSED OR CHARGED BY THE LENDER OR ITS COUNSEL
(SUCH FEES AND EXPENSES COLLECTIVELY BEING REFERRED TO AS THE “LENDER FEES”), IN
CONNECTION WITH THE LOAN ASSUMPTION APPLICATION AND THE LOAN ASSUMPTION AND
RELEASE.


4.5.6.      AT CLOSING, SELLER SHALL ASSIGN TO PURCHASER ALL OF SELLER’S RIGHT,
TITLE AND INTEREST IN AND TO ALL RESERVES, IMPOUNDS AND OTHER ACCOUNTS HELD BY
LENDER IN CONNECTION WITH THE LOAN, AND AT CLOSING, PURCHASER SHALL REMIT TO
SELLER AN AMOUNT EQUAL TO THE BALANCE OF SUCH RESERVES, IMPOUNDS AND ACCOUNTS SO
ASSIGNED.  ADDITIONALLY, PURCHASER SHALL BE RESPONSIBLE FOR FUNDING ANY
ADDITIONAL OR INCREASED RESERVES, IMPOUNDS OR ACCOUNTS REQUIRED BY LENDER TO BE
MAINTAINED BY PURCHASER IN CONNECTION WITH THE LOAN AFTER THE LOAN ASSUMPTION
AND RELEASE (THE “REQUIRED LOAN FUND AMOUNTS”).


4.5.7.      PURCHASER AGREES PROMPTLY TO DELIVER TO THE LENDER ALL DOCUMENTS AND
INFORMATION REQUIRED BY THE ASSUMED LOAN DOCUMENTS, AND SUCH OTHER INFORMATION
OR DOCUMENTATION AS THE LENDER REASONABLY MAY REQUEST, INCLUDING, WITHOUT
LIMITATION, FINANCIAL STATEMENTS, INCOME TAX RETURNS AND OTHER FINANCIAL
INFORMATION FOR PURCHASER AND ANY REQUIRED GUARANTOR.  SELLER AGREES THAT IT
WILL COOPERATE WITH PURCHASER AND LENDER, AT NO COST OR EXPENSE TO SELLER, IN
CONNECTION WITH PURCHASER’S APPLICATION TO LENDER FOR APPROVAL OF THE LOAN
ASSUMPTION AND RELEASE.


4.5.8.      TO THE EXTENT REQUIRED BY LENDER, NO LATER THAN 10 DAYS AFTER THE
EFFECTIVE DATE, PURCHASER SHALL ORDER A PHASE I ENVIRONMENTAL STUDY AND/OR
PROPERTY CONDITION REPORT (PREPARED BY A CONSULTANT AND ENGINEER REASONABLY
ACCEPTABLE TO LENDER), AND COVENANTS THAT SUCH PHASE I ENVIRONMENTAL STUDY
AND/OR PROPERTY CONDITION REPORT SHALL BE DELIVERED TO SELLER AND LENDER NO
LATER THAN 10 DAYS PRIOR TO THE CLOSING DATE IN CONNECTION WITH AND AS A
PRECONDITION TO THE LOAN ASSUMPTION AND RELEASE.


4.5.9.      PURCHASER SHALL BE IN DEFAULT HEREUNDER IF PURCHASER FAILS TO SUBMIT
A COMPLETE LOAN ASSUMPTION APPLICATION BY THE LOAN APPLICATION SUBMITTAL
DEADLINE, IN WHICH EVENT SELLER’S SOLE REMEDY SHALL BE TO TERMINATE THIS
CONTRACT PRIOR TO THE EXPIRATION OF THE FEASIBILITY PERIOD UPON WRITTEN NOTICE
TO PURCHASER, WHEREUPON THE ESCROW AGENT SHALL RETURN THE DEPOSIT, LESS THE
INDEPENDENT CONTRACT CONSIDERATION, TO PURCHASER, AND THIS CONTRACT SHALL BE OF
NO FURTHER FORCE AND EFFECT SUBJECT TO AND EXCEPT FOR THE SURVIVAL PROVISIONS. 
PURCHASER SHALL BE IN DEFAULT HEREUNDER IF PURCHASER FAILS TO OBTAIN THE LOAN
ASSUMPTION AND RELEASE PRIOR TO THE CLOSING DATE SO LONG AS SUCH FAILURE IS NOT
DIRECTLY AND SOLELY CAUSED BY SELLER’S ACTIONS OR INACTIONS, IN WHICH EVENT
SELLER MAY TERMINATE THIS CONTRACT AND THE DEPOSIT SHALL BE IMMEDIATELY RELEASED
BY THE ESCROW AGENT TO SELLER.


4.5.10.  PROVIDED THAT (I) PURCHASER FULLY COMPLIES WITH ITS OBLIGATIONS UNDER
THIS CONTRACT (INCLUDING THIS SECTION 4.5), (II) PURCHASER USES ITS COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN WRITTEN CONFIRMATION OF THE LENDER’S APPROVAL OF
THE LOAN ASSUMPTION AND RELEASE UPON TERMS AND CONDITIONS ACCEPTABLE TO
PURCHASER IN PURCHASER’S COMMERCIALLY REASONABLE DISCRETION, AND (III) PURCHASER
DOES NOT OBTAIN WRITTEN CONFIRMATION OF LENDER’S APPROVAL TO THE LOAN ASSUMPTION
AND RELEASE UPON TERMS AND CONDITIONS ACCEPTABLE TO PURCHASER IN PURCHASER’S
COMMERCIALLY REASONABLE DISCRETION ON OR BEFORE THE DATE THAT IS 45 DAYS AFTER
THE EFFECTIVE DATE (THE “ASSUMPTION CONTINGENCY PERIOD”), THEN, PRIOR TO THE
EXPIRATION OF THE ASSUMPTION CONTINGENCY PERIOD OR THE EXTENDED ASSUMPTION
CONTINGENCY PERIOD, IF APPLICABLE, PURCHASER SHALL HAVE THE RIGHT TO GIVE SELLER
AND ESCROW AGENT NOTICE TERMINATING THIS CONTRACT BASED SOLELY ON THE FACT THAT
THE LENDER HAS NOT PROVIDED WRITTEN CONFIRMATION OF ITS APPROVAL OF THE LOAN
ASSUMPTION AND RELEASE UPON TERMS AND CONDITIONS ACCEPTABLE TO PURCHASER IN
PURCHASER’S COMMERCIALLY REASONABLE DISCRETION ON OR BEFORE THE EXPIRATION OF
THE ASSUMPTION CONTINGENCY PERIOD OR THE EXTENDED ASSUMPTION CONTINGENCY PERIOD,
IF APPLICABLE, IN WHICH EVENT THIS CONTRACT SHALL BE OF NO FURTHER FORCE AND
EFFECT, SUBJECT TO AND EXCEPT FOR PURCHASER’S LIABILITY PURSUANT TO SECTION 3.4
AND ANY OTHER PROVISION OF THIS CONTRACT WHICH SURVIVES SUCH TERMINATION, AND
ESCROW AGENT SHALL THEREAFTER RETURN THE DEPOSIT TO PURCHASER IN ACCORDANCE WITH
THE TERMS OF THIS CONTRACT.


4.5.11.  SUBJECT TO THE CONDITIONS OF ITEMS (I) THROUGH (III) OF SECTION 4.5.10
ABOVE, AND PROVIDED THAT PURCHASER DEPOSITS WITH ESCROW AGENT AN ADDITIONAL
$25,000.00 (WITH RESPECT TO THE EXTENSION RIGHT, AND WHICH AMOUNT SHALL BECOME A
PART OF THE DEPOSIT), PURCHASER SHALL HAVE THE 1-TIME RIGHT TO EXTEND THE
ASSUMPTION CONTINGENCY PERIOD FOR AN ADDITIONAL 30-DAY PERIOD (THE “EXTENDED
ASSUMPTION CONTINGENCY PERIOD”) BY DELIVERING WRITTEN NOTICE OF SUCH EXTENSION
TO SELLER NO LATER THAN 5:00 P.M. ON OR BEFORE THE DATE OF EXPIRATION OF THE
ASSUMPTION CONTINGENCY PERIOD.  IF PURCHASER FAILS TO PROVIDE SELLER AND ESCROW
AGENT WITH WRITTEN NOTICE OF EXTENSION OF THE ASSUMPTION CONTINGENCY PERIOD
PRIOR TO THE EXPIRATION OF THE ASSUMPTION CONTINGENCY PERIOD, IN STRICT
ACCORDANCE WITH THE NOTICE PROVISIONS OF THIS CONTRACT, PURCHASER’S RIGHT TO
EXTEND THE ASSUMPTION CONTINGENCY PERIOD UNDER THIS SECTION 4.5.10 SHALL BE
PERMANENTLY WAIVED.  IF PURCHASER FAILS TO PROVIDE SELLER AND ESCROW AGENT WITH
WRITTEN NOTICE OF TERMINATION PRIOR TO THE EXPIRATION OF THE ASSUMPTION
CONTINGENCY PERIOD OR, IF DULY AND PROPERLY EXTENDED AS PROVIDED IN THIS SECTION
4.5.10, THE EXTENDED ASSUMPTION CONTINGENCY PERIOD, IN STRICT ACCORDANCE WITH
THE NOTICE PROVISIONS OF THIS CONTRACT, PURCHASER’S RIGHT TO TERMINATE UNDER
THIS SECTION 4.5 SHALL BE PERMANENTLY WAIVED, THIS CONTRACT SHALL REMAIN IN FULL
FORCE AND EFFECT, THE DEPOSIT SHALL BE NON-REFUNDABLE, AND PURCHASER’S
OBLIGATION TO PURCHASE THE PROPERTY SHALL BE CONDITIONED ONLY AS PROVIDED
HEREAFTER IN ACCORDANCE WITH THE TERMS OF THIS CONTRACT.


4.6.            SUBSEQUENTLY DISCLOSED EXCEPTIONS.

  If at any time after the expiration of the Feasibility Period, any update to
the Title Commitment or Existing Survey discloses any additional item that
materially adversely affects title to the Property which was not disclosed on
any version of or update to the Title Commitment delivered to Purchaser during
the Feasibility Period (the “New Exception”), Purchaser shall have a period of 5
days from the date of its receipt of such update (the “New Exception Review
Period”) to review and notify Seller in writing of Purchaser’s approval or
disapproval of the New Exception.  If Purchaser disapproves of the New
Exception, Seller may, in Seller’s sole discretion, notify Purchaser as to
whether it is willing to cure the New Exception, provided that if the New
Exceptions include any items described in Section 4.4.1(b) and represent lien(s)
valued at $30,000 or less in the aggregate together with any other Objections
Seller is deemed to have agreed to cure pursuant to Section 4.3, Seller shall be
deemed to have agreed to cure such New Exceptions up to the aggregate amount of
$30,000 together with such other Objections.  If Seller elects to cure the New
Exception, Seller shall be entitled to reasonable adjournments of the Closing
Date to cure the New Exception, not to exceed 30 days in the aggregate.  If
Seller fails to deliver a notice to Purchaser within 3 days after the expiration
of the New Exception Review Period, Seller shall be deemed to have elected not
to cure the New Exception.  If Purchaser is dissatisfied with Seller’s response,
or lack thereof, Purchaser may, as its exclusive remedy elect either:  (i) to
terminate this Contract, in which event the Deposit shall be promptly returned
to Purchaser or (ii) to waive the New Exception and proceed with the
transactions contemplated by this Contract, in which event Purchaser shall be
deemed to have approved the New Exception.  If Purchaser fails to notify Seller
of its election to terminate this Contract in accordance with the foregoing
sentence within 6 days after the expiration of the New Exception Review Period,
Purchaser shall be deemed to have elected to approve and irrevocably waive any
objections to the New Exception.


4.7.            PURCHASER FINANCING.

  Except as otherwise provided in Section 4.5 above with respect to the Loan
Assumption and Release, Purchaser assumes full responsibility to obtain the
funds required for settlement, and Purchaser’s acquisition of such funds shall
not be a contingency to the Closing.


4.8.            HOUSING ASSISTANCE PROGRAM VOUCHERS.

  Purchaser acknowledges that the HAP Tenant Based Voucher Contract(s)
require(s) the satisfaction by Purchaser of certain requirements as set forth
therein and established by the local housing authorities (collectively, the
“Housing Authority”) to allow for the assumption of the HAP Tenant Based Voucher
Contract(s), Purchaser agrees that, at the Closing, either (a) Purchaser shall
assume all obligations under the HAP Tenant Based Voucher Contract(s) and accept
title to the applicable Property subject to the same, or (b) the existing HAP
Tenant Based Voucher Contract(s) shall be terminated, and Purchaser shall enter
into replacement HAP Tenant Based Voucher Contract(s) which are acceptable to
the Housing Authority (collectively, the foregoing (a) and (b) referred to
herein as the “HAP Tenant Based Voucher Assumption”).  Purchaser shall indemnify
and hold the Seller and the Seller’s Indemnified Parties harmless from and
against any and all claims, losses, damages, and expenses (including reasonable
attorneys’ fees) that may be incurred by Seller and/or any of the Seller’s
Indemnified Parties from and after the Closing Date relating solely to matters
first arising from and after Closing, in connection with the HAP Tenant Based
Voucher Assumption.


ARTICLE V
CLOSING


5.1.            CLOSING DATE.

  The Closing shall occur on the earlier to occur of (i) the 20th day following
Purchaser’s and Seller’s receipt of Lender’s written approval of the Loan
Assumption and Release or (ii) the 20th day following the expiration date of the
Assumption Contingency Period or, if properly exercised pursuant to Section
4.5.11, the Extended Assumption Contingency Period (the “Closing Date”) through
an escrow with Escrow Agent, whereby Seller, Purchaser and their attorneys need
not be physically present at the Closing and may deliver documents by overnight
air courier or other means.  Notwithstanding the foregoing to the contrary,
Seller shall have the option, by delivering written notice to Purchaser, to
extend the Closing Date to the last Business Day of the month in which the
Closing Date otherwise would occur pursuant to the preceding sentence, in
connection with the Loan Assumption and Release.


5.2.            SELLER CLOSING DELIVERIES.

  Except for the closing statement which shall be delivered on or before the
Closing Date, Seller shall deliver to Escrow Agent, each of the following items
no later than 1 Business Day prior to the Closing Date:


5.2.1.      SPECIAL WARRANTY DEED (THE “DEED”) IN THE FORM ATTACHED AS EXHIBIT B
TO PURCHASER, SUBJECT TO THE PERMITTED EXCEPTIONS.


5.2.2.      A BILL OF SALE IN THE FORM ATTACHED AS EXHIBIT C.


5.2.3.      A GENERAL ASSIGNMENT IN THE FORM ATTACHED AS EXHIBIT D (THE “GENERAL
ASSIGNMENT”).


5.2.4.      AN ASSIGNMENT OF LEASES AND SECURITY DEPOSITS IN THE FORM ATTACHED
AS EXHIBIT E (THE “LEASES ASSIGNMENT”).


5.2.5.      SELLER’S COUNTERPART SIGNATURE TO THE CLOSING STATEMENT PREPARED BY
TITLE INSURER.


5.2.6.      A TITLE AFFIDAVIT OR AN INDEMNITY FORM REASONABLY ACCEPTABLE TO
SELLER, WHICH IS SUFFICIENT TO ENABLE TITLE INSURER TO DELETE THE STANDARD
PRE-PRINTED EXCEPTIONS TO THE TITLE INSURANCE POLICY TO BE ISSUED PURSUANT TO
THE TITLE COMMITMENT.


5.2.7.      A CERTIFICATION OF SELLER’S NON-FOREIGN STATUS PURSUANT TO SECTION
1445 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


5.2.8.      RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
SELLER’S AUTHORITY TO CONSUMMATE THIS TRANSACTION.


5.2.9.      AN UPDATED RENT ROLL EFFECTIVE AS OF A DATE NO MORE THAN 3 BUSINESS
DAYS PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE CONTENT OF SUCH
UPDATED RENT ROLL SHALL IN NO EVENT EXPAND OR MODIFY THE CONDITIONS TO
PURCHASER’S OBLIGATION TO CLOSE AS SPECIFIED UNDER SECTION 8.1.


5.2.10.  AN UPDATED PROPERTY CONTRACTS LIST EFFECTIVE AS OF A DATE NO MORE THAN
3 BUSINESS DAYS PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE CONTENT
OF SUCH UPDATED PROPERTY CONTRACTS LIST SHALL IN NO EVENT EXPAND OR MODIFY THE
CONDITIONS TO PURCHASER’S OBLIGATION TO CLOSE AS SPECIFIED UNDER SECTION 8.1.


5.2.11.  SUCH NOTICES, TRANSFER DISCLOSURES, AFFIDAVITS OR OTHER SIMILAR
DOCUMENTS THAT ARE REQUIRED BY APPLICABLE LAWS TO BE EXECUTED BY SELLER OR
OTHERWISE REASONABLY NECESSARY IN ORDER TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED UNDER TERMS OF THE CONTRACT.


5.2.12.  AN AFFIDAVIT OF PROPERTY VALUE PREPARED IN ACCORDANCE WITH ARIZONA LAW
(THE “PROPERTY VALUE AFFIDAVIT”).


5.2.13.  AN ASSUMPTION AGREEMENT REASONABLY ACCEPTABLE TO SELLER IN CONNECTION
WITH THE LOAN ASSUMPTION AND RELEASE (THE “ASSUMPTION AGREEMENT”).


5.3.            PURCHASER CLOSING DELIVERIES.

  Except for: (i) the closing statement which shall be delivered on or before
the Closing Date, and (ii) the balance of the Purchase Price which is to be
delivered at the time specified in Section 2.2.3, Purchaser shall deliver to
Escrow Agent, each of the following items no later than 1 Business Day prior to
the Closing Date:


5.3.1.      THE FULL PURCHASE PRICE (WITH CREDIT FOR THE DEPOSIT, INCLUDING THE
ADDITIONAL $25,000.00, TO THE EXTENT PAID PURSUANT TO SECTION 4.5.11 AND, IF
APPLICABLE, THE LOAN BALANCE), PLUS OR MINUS THE ADJUSTMENTS OR PRORATIONS
REQUIRED BY THIS CONTRACT.


5.3.2.      PURCHASER’S COUNTERPART SIGNATURE TO THE CLOSING STATEMENT PREPARED
BY TITLE INSURER.


5.3.3.      A COUNTERSIGNED COUNTERPART OF THE GENERAL ASSIGNMENT.


5.3.4.      A COUNTERSIGNED COUNTERPART OF THE LEASES ASSIGNMENT.


5.3.5.      NOTIFICATION LETTERS TO ALL TENANTS PREPARED AND EXECUTED BY
PURCHASER IN THE FORM ATTACHED HERETO AS EXHIBIT G, WHICH SHALL BE DELIVERED TO
ALL TENANTS BY PURCHASER IMMEDIATELY AFTER CLOSING.


5.3.6.      A COUNTERSIGNED COUNTERPART OF THE PROPERTY VALUE AFFIDAVIT.


5.3.7.      ANY CANCELLATION FEES OR PENALTIES DUE TO ANY VENDOR UNDER ANY
TERMINATED CONTRACT AS A RESULT OF THE TERMINATION THEREOF.


5.3.8.      IF PURCHASER ELECTS TO CAUSE AND THE LENDER HAS AGREED TO PERMIT THE
LOAN ASSUMPTION AND RELEASE UPON TERMS AND CONDITIONS ACCEPTABLE TO PURCHASER IN
PURCHASER’S COMMERCIALLY REASONABLE DISCRETION, ALL DOCUMENTS, INSTRUMENTS,
GUARANTIES, LENDER FEES, REQUIRED LOAN FUND AMOUNTS, AND OTHER ITEMS OR FUNDS
REQUIRED BY THE LENDER TO CAUSE THE LOAN ASSUMPTION AND RELEASE.


5.3.9.      RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
PURCHASER’S AUTHORITY TO CONSUMMATE THIS TRANSACTION.


5.3.10.  SUCH NOTICES, TRANSFER DISCLOSURES, AFFIDAVITS OR OTHER SIMILAR
DOCUMENTS THAT ARE REQUIRED BY APPLICABLE LAW TO BE EXECUTED BY PURCHASER OR
OTHERWISE REASONABLY NECESSARY IN ORDER TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED UNDER THIS CONTRACT.


5.3.11.  A COUNTERSIGNED COUNTERPART OF THE ASSUMPTION AGREEMENT.


5.4.            CLOSING PRORATIONS AND ADJUSTMENTS.


5.4.1.      GENERAL.  ALL NORMAL AND CUSTOMARILY PRORATABLE ITEMS, INCLUDING,
WITHOUT LIMITATION, COLLECTED RENTS, OPERATING EXPENSES, PERSONAL PROPERTY
TAXES, RENTAL TAXES, OTHER OPERATING EXPENSES AND FEES, SHALL BE PRORATED AS OF
THE CLOSING DATE, SELLER BEING CHARGED OR CREDITED, AS APPROPRIATE, FOR ALL OF
SAME ATTRIBUTABLE TO THE PERIOD UP TO THE CLOSING DATE (AND CREDITED FOR ANY
AMOUNTS PAID BY SELLER ATTRIBUTABLE TO THE PERIOD ON OR AFTER THE CLOSING DATE,
IF ASSUMED BY PURCHASER) AND PURCHASER BEING RESPONSIBLE FOR, AND CREDITED OR
CHARGED, AS THE CASE MAY BE, FOR ALL OF THE SAME ATTRIBUTABLE TO THE PERIOD ON
AND AFTER THE CLOSING DATE.  SELLER SHALL PREPARE A PRORATION SCHEDULE (THE
“PRORATION SCHEDULE”) OF THE ADJUSTMENTS DESCRIBED IN THIS SECTION 5.4 PRIOR TO
CLOSING AND SHALL USE GOOD FAITH EFFORTS TO DELIVER SUCH PRORATION SCHEDULE 2
DAYS PRIOR TO CLOSING.


5.4.2.      OPERATING EXPENSES.  ALL OF THE OPERATING, MAINTENANCE, TAXES (OTHER
THAN REAL ESTATE TAXES), AND OTHER EXPENSES INCURRED IN OPERATING THE PROPERTY
THAT SELLER CUSTOMARILY PAYS, AND ANY OTHER COSTS INCURRED IN THE ORDINARY
COURSE OF BUSINESS FOR THE MANAGEMENT AND OPERATION OF THE PROPERTY, SHALL BE
PRORATED ON AN ACCRUAL BASIS.  SELLER SHALL PAY ALL SUCH EXPENSES THAT ACCRUE
PRIOR TO THE CLOSING DATE AND PURCHASER SHALL PAY ALL SUCH EXPENSES THAT ACCRUE
FROM AND AFTER THE CLOSING DATE.


5.4.3.      UTILITIES.  THE FINAL READINGS AND FINAL BILLINGS FOR UTILITIES WILL
BE MADE IF POSSIBLE AS OF THE CLOSING DATE, IN WHICH CASE SELLER SHALL PAY ALL
SUCH BILLS AS OF THE CLOSING DATE AND NO PRORATION SHALL BE MADE AT THE CLOSING
WITH RESPECT TO UTILITY BILLS.  OTHERWISE, A PRORATION SHALL BE MADE BASED UPON
THE PARTIES’ REASONABLE GOOD FAITH ESTIMATE.  SELLER SHALL BE ENTITLED TO THE
RETURN OF ANY DEPOSIT(S) POSTED BY IT WITH ANY UTILITY COMPANY (PROVIDED THAT
ANY SUCH DEPOSITS ARE NOT CREDITED TO SELLER ON THE CLOSING STATEMENT), AND
SELLER SHALL NOTIFY EACH UTILITY COMPANY SERVING THE PROPERTY TO TERMINATE
SELLER’S ACCOUNT, EFFECTIVE AS OF NOON ON THE CLOSING DATE.  SELLER SHALL HAVE
NO RESPONSIBILITY OR LIABILITY FOR PURCHASER’S FAILURE TO ARRANGE UTILITY
SERVICE FOR THE PROPERTY AS OF THE CLOSING DATE.  PURCHASER SHALL INDEMNIFY,
HOLD HARMLESS AND, IF REQUESTED BY SELLER (IN SELLER’S SOLE DISCRETION), DEFEND
(WITH COUNSEL APPROVED BY SELLER) SELLER’S INDEMNIFIED PARTIES FROM AND AGAINST
ANY AND ALL LOSSES ARISING FROM OR RELATED TO PURCHASER’S FAILURE TO ARRANGE
UTILITY SERVICE AS OF THE CLOSING DATE.


5.4.4.      REAL ESTATE TAXES.  ANY REAL ESTATE AD VALOREM OR SIMILAR TAXES FOR
THE PROPERTY, OR ANY INSTALLMENT OF ASSESSMENTS PAYABLE IN INSTALLMENTS WHICH
INSTALLMENT IS PAYABLE IN THE CALENDAR YEAR OF CLOSING, SHALL BE PRORATED TO THE
DATE OF CLOSING, BASED UPON ACTUAL DAYS INVOLVED.  THE PRORATION OF REAL
PROPERTY TAXES OR INSTALLMENTS OF ASSESSMENTS SHALL BE BASED UPON THE ASSESSED
VALUATION AND TAX RATE FIGURES (ASSUMING PAYMENT AT THE EARLIEST TIME TO ALLOW
FOR THE MAXIMUM POSSIBLE DISCOUNT) FOR THE YEAR IN WHICH THE CLOSING OCCURS TO
THE EXTENT THE SAME ARE AVAILABLE; PROVIDED, HOWEVER, THAT IN THE EVENT THAT
ACTUAL FIGURES (WHETHER FOR THE ASSESSED VALUE OF THE PROPERTY OR FOR THE TAX
RATE) FOR THE YEAR OF CLOSING ARE NOT AVAILABLE AT THE CLOSING DATE, THE
PRORATION SHALL BE MADE USING FIGURES FROM THE PRECEDING YEAR (ASSUMING PAYMENT
AT THE EARLIEST TIME TO ALLOW FOR THE MAXIMUM POSSIBLE DISCOUNT).  THE PRORATION
OF REAL PROPERTY TAXES OR INSTALLMENTS OF ASSESSMENTS SHALL BE FINAL AND NOT
SUBJECT TO RE-ADJUSTMENT AFTER CLOSING.


5.4.5.      PROPERTY CONTRACTS.  PURCHASER SHALL ASSUME AT CLOSING THE
OBLIGATIONS UNDER THE PROPERTY CONTRACTS ASSUMED BY PURCHASER; HOWEVER,
OPERATING EXPENSES SHALL BE PRORATED UNDER SECTION 5.4.2.


5.4.6.      LEASES.

5.4.6.1              ALL COLLECTED RENT (WHETHER FIXED MONTHLY RENTALS,
ADDITIONAL RENTALS, ESCALATION RENTALS, RETROACTIVE RENTALS, OPERATING COST
PASS-THROUGHS OR OTHER SUMS AND CHARGES PAYABLE BY TENANTS UNDER THE LEASES),
INCOME AND EXPENSES FROM ANY PORTION OF THE PROPERTY SHALL BE PRORATED AS OF THE
CLOSING DATE.  PURCHASER SHALL RECEIVE ALL COLLECTED RENT AND INCOME
ATTRIBUTABLE TO DATES FROM AND AFTER THE CLOSING DATE.  SELLER SHALL RECEIVE ALL
COLLECTED RENT AND INCOME ATTRIBUTABLE TO DATES PRIOR TO THE CLOSING DATE.  IN
ADDITION, IF PURCHASER ELECTS TO TERMINATE ANY UTILITY REBILLING CONTRACT
ASSOCIATED WITH THE PROPERTY, THEN SELLER SHALL RECEIVE A CREDIT AT CLOSING
EQUAL TO THE AVERAGE OF THE AMOUNT OF THE MONTHLY UTILITY BILL ASSOCIATED WITH
THE PROPERTY FOR THE PRECEDING 12 MONTHS, MULTIPLIED BY 3.  NOTWITHSTANDING THE
FOREGOING, NO PRORATIONS SHALL BE MADE IN RELATION TO EITHER (A) NON-DELINQUENT
RENTS WHICH HAVE NOT BEEN COLLECTED AS OF THE CLOSING DATE, OR (B) DELINQUENT
RENTS EXISTING, IF ANY, AS OF THE CLOSING DATE (THE FOREGOING (A) AND (B)
REFERRED TO HEREIN AS THE “UNCOLLECTED RENTS”).  IN ADJUSTING FOR UNCOLLECTED
RENTS, NO ADJUSTMENTS SHALL BE MADE IN SELLER’S FAVOR FOR RENTS WHICH HAVE
ACCRUED AND ARE UNPAID AS OF THE CLOSING, BUT PURCHASER SHALL PAY SELLER SUCH
ACCRUED UNCOLLECTED RENTS AS AND WHEN COLLECTED BY PURCHASER, AS PROVIDED
HEREINBELOW.  FOR A PERIOD OF 180 DAYS FOLLOWING CLOSING, PURCHASER AGREES TO
BILL TENANTS OF THE PROPERTY FOR ALL UNCOLLECTED RENTS AND TO TAKE REASONABLE
ACTIONS (WHICH SHALL NOT INCLUDE AN OBLIGATION TO COMMENCE LEGAL ACTION) TO
COLLECT UNCOLLECTED RENTS.  NOTWITHSTANDING THE FOREGOING, PURCHASER’S
OBLIGATION TO COLLECT UNCOLLECTED RENTS SHALL BE LIMITED TO UNCOLLECTED RENTS OF
NOT MORE THAN 90 DAYS PAST DUE, AND PURCHASER’S COLLECTION OF RENTS SHALL BE
APPLIED, FIRST, TOWARDS CURRENT RENT DUE AND OWING UNDER THE LEASES, SECOND, TO
ANY PAST-DUE RENTS ATTRIBUTED TO PERIODS FOLLOWING THE CLOSING, THIRD, TO
PURCHASER’S REASONABLE THIRD-PARTY COSTS OF SUCH COLLECTION, AND FOURTH, TO
UNCOLLECTED RENTS.  AFTER THE CLOSING, SELLER SHALL CONTINUE TO HAVE THE RIGHT,
BUT NOT THE OBLIGATION, IN ITS OWN NAME, TO DEMAND PAYMENT OF AND TO COLLECT
UNCOLLECTED RENTS OWED TO SELLER BY ANY TENANT, WHICH RIGHT SHALL INCLUDE,
WITHOUT LIMITATION, THE RIGHT TO CONTINUE OR COMMENCE LEGAL ACTIONS OR
PROCEEDINGS AGAINST ANY TENANT AND THE DELIVERY OF THE LEASES ASSIGNMENT SHALL
NOT CONSTITUTE A WAIVER BY SELLER OF SUCH RIGHT; PROVIDED HOWEVER, THAT THE
FOREGOING RIGHT OF SELLER SHALL BE LIMITED TO ACTIONS SEEKING MONETARY DAMAGES
AND, IN NO EVENT, SHALL SELLER SEEK TO EVICT ANY TENANTS IN ANY ACTION TO
COLLECT UNCOLLECTED RENTS.  PURCHASER AGREES TO COOPERATE WITH SELLER IN
CONNECTION WITH ALL EFFORTS BY SELLER TO COLLECT SUCH UNCOLLECTED RENTS AND TO
TAKE ALL STEPS, WHETHER BEFORE OR AFTER THE CLOSING DATE, AS MAY BE NECESSARY TO
CARRY OUT THE INTENTION OF THE FOREGOING; PROVIDED, HOWEVER, THAT PURCHASER’S
OBLIGATION TO COOPERATE WITH SELLER PURSUANT TO THIS SENTENCE SHALL NOT OBLIGATE
PURCHASER TO TERMINATE ANY TENANT LEASE WITH AN EXISTING TENANT OR EVICT ANY
EXISTING TENANT FROM THE PROPERTY.

5.4.6.2              AT CLOSING, PURCHASER SHALL RECEIVE A CREDIT AGAINST THE
PURCHASE PRICE IN AN AMOUNT EQUAL TO THE RECEIVED AND UNAPPLIED BALANCE OF ALL
CASH (OR CASH EQUIVALENT) TENANT DEPOSITS, INCLUDING, BUT NOT LIMITED TO,
SECURITY, DAMAGE, PET OR OTHER REFUNDABLE DEPOSITS PAID BY ANY OF THE TENANTS TO
SECURE THEIR RESPECTIVE OBLIGATIONS UNDER THE LEASES, TOGETHER, IN ALL CASES,
WITH ANY INTEREST PAYABLE TO THE TENANTS THEREUNDER AS MAY BE REQUIRED BY THEIR
RESPECTIVE TENANT LEASE OR STATE LAW (THE “TENANT SECURITY DEPOSIT BALANCE”). 
ANY CASH (OR CASH EQUIVALENTS) HELD BY SELLER WHICH CONSTITUTES THE TENANT
SECURITY DEPOSIT BALANCE SHALL BE RETAINED BY SELLER IN EXCHANGE FOR THE
FOREGOING CREDIT AGAINST THE PURCHASE PRICE AND SHALL NOT BE TRANSFERRED BY
SELLER PURSUANT TO THIS CONTRACT (OR ANY OF THE DOCUMENTS DELIVERED AT CLOSING),
BUT THE OBLIGATION WITH RESPECT TO THE TENANT SECURITY DEPOSIT BALANCE
NONETHELESS SHALL BE ASSUMED BY PURCHASER.  THE TENANT SECURITY DEPOSIT BALANCE
SHALL NOT INCLUDE ANY NON-REFUNDABLE DEPOSITS OR FEES PAID BY TENANTS TO SELLER,
EITHER PURSUANT TO THE LEASES OR OTHERWISE.


5.4.7.      EXISTING LOAN.  SELLER SHALL BE RESPONSIBLE FOR ALL PRINCIPAL
REQUIRED TO BE PAID UNDER THE TERMS OF THE NOTE PRIOR TO CLOSING, TOGETHER WITH
ALL INTEREST AND ANY PENALTIES ACCRUED UNDER THE NOTE PRIOR TO CLOSING, ALL OF
WHICH MAY BE A CREDIT AGAINST THE PURCHASE PRICE AS PROVIDED IN SECTION 2.2.3. 
PURCHASER SHALL BE RESPONSIBLE FOR THE PAYMENT OF ALL PRINCIPAL REQUIRED TO BE
PAID FROM AND AFTER CLOSING, TOGETHER WITH ALL INTEREST ACCRUING UNDER THE NOTE
FROM AND AFTER CLOSING.  PURCHASER SHALL ALSO BE RESPONSIBLE FOR ALL LENDER FEES
AND ALL OTHER FEES, PENALTIES, INTEREST AND OTHER AMOUNTS DUE AND OWING FROM AND
AFTER CLOSING UNDER THE ASSUMED LOAN DOCUMENTS AS A RESULT OF THE LOAN
ASSUMPTION AND RELEASE.  AS SET FORTH IN SECTION 4.5.6, ANY EXISTING RESERVES,
IMPOUNDS AND OTHER ACCOUNTS MAINTAINED IN CONNECTION WITH THE LOAN SHALL BE
ASSIGNED TO PURCHASER, AND AT CLOSING, PURCHASER SHALL PAY TO SELLER AN AMOUNT
EQUAL TO THE BALANCE OF SUCH RESERVES, IMPOUNDS AND ACCOUNTS SO ASSIGNED.


5.4.8.      INSURANCE.  EXCEPT AS PROVIDED IN ARTICLE X, NO PRORATION SHALL BE
MADE IN RELATION TO INSURANCE PREMIUMS AND INSURANCE POLICIES WILL NOT BE
ASSIGNED TO PURCHASER.  SELLER SHALL HAVE THE RISK OF LOSS OF THE PROPERTY UNTIL
11:59 P.M. THE DAY PRIOR TO CLOSING DATE (“RISK OF LOSS TRANSFER”), AFTER WHICH
TIME THE RISK OF LOSS SHALL PASS TO PURCHASER AND PURCHASER SHALL BE RESPONSIBLE
FOR OBTAINING ITS OWN INSURANCE THEREAFTER.


5.4.9.      EMPLOYEES.  ALL OF SELLER’S AND SELLER’S MANAGER’S ON-SITE EMPLOYEES
SHALL HAVE THEIR EMPLOYMENT AT THE PROPERTY TERMINATED AS OF THE CLOSING DATE.


5.4.10.  CLOSING COSTS.  AT CLOSING, PURCHASER SHALL PAY ANY TRANSFER, MORTGAGE
ASSUMPTION, SALES, USE, GROSS RECEIPTS OR SIMILAR TAXES, ANY PREMIUMS OR FEES
REQUIRED TO BE PAID BY PURCHASER WITH RESPECT TO THE TITLE POLICY PURSUANT TO
SECTION 4.1, AND ONE-HALF OF THE CUSTOMARY CLOSING COSTS OF THE ESCROW AGENT. 
AT CLOSING, SELLER SHALL PAY THE BASE PREMIUM FOR THE TITLE POLICY TO THE EXTENT
REQUIRED BY SECTION 4.1, THE COST OF RECORDING ANY INSTRUMENTS REQUIRED TO
DISCHARGE ANY LIENS OR ENCUMBRANCES AGAINST THE PROPERTY NOT CAUSED BY
PURCHASER’S ACTIONS, AND ONE-HALF OF THE CUSTOMARY CLOSING COSTS OF THE ESCROW
AGENT.


5.4.11.  UTILITY CONTRACTS.  IF SELLER HAS ENTERED INTO AN AGREEMENT FOR THE
PURCHASE OF ELECTRICITY, GAS OR OTHER UTILITY SERVICE FOR THE PROPERTY OR A
GROUP OF PROPERTIES (INCLUDING THE PROPERTY) (A “UTILITY CONTRACT”), OR AN
AFFILIATE OF SELLER HAS ENTERED INTO A UTILITY CONTRACT, THEN SELLER SHALL
ASSIGN AND PURCHASER SHALL ASSUME THE UTILITY CONTRACT WITH RESPECT TO THE
PROPERTY, AND IF REQUIRED BY THE TERMS OF SUCH UTILITY CONTRACT, PURCHASER SHALL
ATTEMPT TO OBTAIN CONSENT TO SUCH ASSIGNMENT AND ASSUMPTION, AND PURCHASER SHALL
HOLD HARMLESS AND, IF REQUESTED BY SELLER (IN SELLER’S SOLE DISCRETION), DEFEND
(WITH COUNSEL APPROVED BY SELLER) SELLER’S INDEMNIFIED PARTIES FROM AND AGAINST
ANY AND ALL LOSSES ARISING FROM OR RELATED TO PURCHASER’S FAILURE TO OBTAIN SUCH
CONSENT.  NOTWITHSTANDING THE FOREGOING, SELLER MAY INSTEAD ELECT TO RECEIVE A
CREDIT AT CLOSING EQUAL TO THE REASONABLY CALCULATED COSTS OF THE UTILITY
CONTRACT ATTRIBUTABLE TO THE PROPERTY FROM AND AFTER THE CLOSING, AND SELLER
SHALL REMAIN RESPONSIBLE FOR PAYMENTS UNDER THE UTILITY CONTRACT.


5.4.12.  POSSESSION.  POSSESSION OF THE PROPERTY, SUBJECT TO THE LEASES,
PROPERTY CONTRACTS, OTHER THAN TERMINATED CONTRACTS, AND PERMITTED EXCEPTIONS,
SHALL BE DELIVERED TO PURCHASER AT THE CLOSING UPON RELEASE FROM ESCROW OF ALL
ITEMS TO BE DELIVERED BY PURCHASER PURSUANT TO SECTION 5.3.  TO THE EXTENT
REASONABLY AVAILABLE TO SELLER, ORIGINALS OR COPIES OF THE LEASES AND PROPERTY
CONTRACTS, LEASE FILES, WARRANTIES, GUARANTIES, OPERATING MANUALS, KEYS TO THE
PROPERTY, AND SELLER’S BOOKS AND RECORDS (OTHER THAN PROPRIETARY INFORMATION)
(COLLECTIVELY, “SELLER’S PROPERTY-RELATED FILES AND RECORDS”) REGARDING THE
PROPERTY SHALL BE MADE AVAILABLE TO PURCHASER AT THE PROPERTY AFTER THE
CLOSING.  PURCHASER AGREES, FOR A PERIOD OF NOT LESS THAN THREE (3) YEARS AFTER
THE CLOSING (THE “RECORDS HOLD PERIOD”), TO (A) PROVIDE AND ALLOW SELLER
REASONABLE ACCESS TO SELLER’S PROPERTY-RELATED FILES AND RECORDS FOR PURPOSES OF
INSPECTION AND COPYING THEREOF, AND (B) REASONABLY MAINTAIN AND PRESERVE
SELLER’S PROPERTY-RELATED FILES AND RECORDS.  IF AT ANY TIME AFTER THE RECORDS
HOLD PERIOD, PURCHASER DESIRES TO DISPOSE OF SELLER’S PROPERTY-RELATED FILES AND
RECORDS, PURCHASER MUST FIRST PROVIDE SELLER PRIOR WRITTEN NOTICE (THE “RECORDS
DISPOSAL NOTICE”).  SELLER SHALL HAVE A PERIOD OF 30 DAYS AFTER RECEIPT OF THE
RECORDS DISPOSAL NOTICE TO ENTER THE PROPERTY (OR SUCH OTHER LOCATION WHERE SUCH
RECORDS ARE THEN STORED) AND REMOVE OR COPY THOSE OF SELLER’S PROPERTY-RELATED
FILES AND RECORDS THAT SELLER DESIRES TO RETAIN.


5.5.            POST CLOSING ADJUSTMENTS.

  Purchaser or Seller may request that Purchaser and Seller undertake to
re-adjust any item on the Proration Schedule (or any item omitted therefrom),
with the exception of real property taxes which shall be final and not subject
to readjustment, in accordance with the provisions of Section 5.4 of this
Contract; provided, however, that neither party shall have any obligation to
re-adjust any items (a) after the expiration of 60 days after Closing, or (b)
subject to such 60-day period, unless such items exceed $5,000.00 in the
aggregate.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER


6.1.            SELLER’S REPRESENTATIONS.

  Except, in all cases, for any fact, information or condition disclosed in the
Title Documents, the Permitted Exceptions, the Property Contracts, or the
Materials, or which is otherwise known by Purchaser prior to the Closing, Seller
represents and warrants to Purchaser the following (collectively, the “Seller’s
Representations”) as of the Effective Date and as of the Closing Date; provided
that Purchaser’s remedies if any such Seller’s Representations are untrue as of
the Closing Date are limited to those set forth in Section 8.1.


6.1.1.      SELLER IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
THE STATE OF ITS FORMATION SET FORTH IN THE INITIAL PARAGRAPH OF THIS CONTRACT;
AND, SUBJECT TO ANY APPROVALS REQUIRED FROM LENDER FOR THE LOAN ASSUMPTION AND
RELEASE, HAS OR AT THE CLOSING SHALL HAVE THE ENTITY POWER AND AUTHORITY TO SELL
AND CONVEY THE PROPERTY AND TO EXECUTE THE DOCUMENTS TO BE EXECUTED BY SELLER
AND PRIOR TO THE CLOSING WILL HAVE TAKEN AS APPLICABLE, ALL CORPORATE,
PARTNERSHIP, LIMITED LIABILITY COMPANY OR EQUIVALENT ENTITY ACTIONS REQUIRED FOR
THE EXECUTION AND DELIVERY OF THIS CONTRACT, AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  THE COMPLIANCE WITH OR FULFILLMENT
OF THE TERMS AND CONDITIONS HEREOF WILL NOT CONFLICT WITH, OR RESULT IN A BREACH
OF, THE TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY
CONTRACT TO WHICH SELLER IS A PARTY OR BY WHICH SELLER IS OTHERWISE BOUND, WHICH
CONFLICT, BREACH OR DEFAULT WOULD HAVE A MATERIAL ADVERSE AFFECT ON SELLER’S
ABILITY TO CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS CONTRACT OR ON THE
PROPERTY.  THIS CONTRACT IS A VALID AND BINDING AGREEMENT AGAINST SELLER IN
ACCORDANCE WITH ITS TERMS.


6.1.2.      SELLER IS NOT A “FOREIGN PERSON,” AS THAT TERM IS USED AND DEFINED
IN THE INTERNAL REVENUE CODE, SECTION 1445, AS AMENDED.


6.1.3.      EXCEPT FOR (A) ANY ACTIONS BY SELLER TO EVICT TENANTS UNDER THE
LEASES, OR (B) ANY MATTER COVERED BY SELLER’S CURRENT INSURANCE POLICY(IES), TO
SELLER’S KNOWLEDGE, THERE ARE NO MATERIAL ACTIONS, PROCEEDINGS, LITIGATION OR
GOVERNMENTAL INVESTIGATIONS OR CONDEMNATION ACTIONS EITHER PENDING OR THREATENED
IN WRITING AGAINST THE PROPERTY, WHICH WILL ADVERSELY IMPACT SELLER’S ABILITY TO
CONVEY THE PROPERTY.


6.1.4.      TO SELLER’S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE OF
ANY MATERIAL DEFAULT BY SELLER UNDER ANY OF THE PROPERTY CONTRACTS THAT WILL NOT
BE TERMINATED ON THE CLOSING DATE.


6.1.5.      TO SELLER’S KNOWLEDGE, THE RENT ROLL (AS UPDATED PURSUANT TO SECTION
5.2.9) IS ACCURATE IN ALL MATERIAL RESPECTS.


6.1.6.      TO SELLER’S KNOWLEDGE, THE PROPERTY CONTRACTS LIST (AS UPDATED
PURSUANT TO SECTION 5.2.10) IS ACCURATE IN ALL MATERIAL RESPECTS.


6.1.7.      TO SELLER’S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE
FROM A GOVERNMENTAL AGENCY OF ANY UNCURED MATERIAL VIOLATIONS OF ANY FEDERAL,
STATE, COUNTY OR MUNICIPAL LAW, ORDINANCE, ORDER, REGULATION OR REQUIREMENT
AFFECTING THE PROPERTY.


6.1.8.      TO SELLER’S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE
FROM A GOVERNMENTAL AGENCY OF ANY PENDING OR THREATENED CONDEMNATION OR TAKING
PROCEEDINGS AFFECTING THE PROPERTY.


6.2.            AS-IS.

  Except as otherwise expressly set forth in Seller’s Representations or any
default of any Seller’s covenants hereunder that are not waived by Purchaser
pursuant to Section 8.1:


6.2.1.      THE PROPERTY IS EXPRESSLY PURCHASED AND SOLD “AS IS,” “WHERE IS,”
AND “WITH ALL FAULTS.”


6.2.2.      THE PURCHASE PRICE AND THE TERMS AND CONDITIONS SET FORTH HEREIN ARE
THE RESULT OF ARM’S-LENGTH BARGAINING BETWEEN ENTITIES FAMILIAR WITH
TRANSACTIONS OF THIS KIND, AND SAID PRICE, TERMS AND CONDITIONS REFLECT THE FACT
THAT PURCHASER SHALL HAVE THE BENEFIT OF, BUT IS NOT RELYING UPON, ANY
INFORMATION PROVIDED BY SELLER OR BROKER OR STATEMENTS, REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, MADE BY OR ENFORCEABLE DIRECTLY AGAINST SELLER
OR BROKER, INCLUDING, WITHOUT LIMITATION, ANY RELATING TO THE VALUE OF THE
PROPERTY, THE PHYSICAL OR ENVIRONMENTAL CONDITION OF THE PROPERTY, ANY STATE,
FEDERAL, COUNTY OR LOCAL LAW, ORDINANCE, ORDER OR PERMIT; OR THE SUITABILITY,
COMPLIANCE OR LACK OF COMPLIANCE OF THE PROPERTY WITH ANY REGULATION, OR ANY
OTHER ATTRIBUTE OR MATTER OF OR RELATING TO THE PROPERTY (OTHER THAN ANY
COVENANTS OF TITLE CONTAINED IN THE DEED CONVEYING THE PROPERTY AND SELLER’S
REPRESENTATIONS).  PURCHASER AGREES THAT SELLER SHALL NOT BE RESPONSIBLE OR
LIABLE TO PURCHASER FOR ANY DEFECTS, ERRORS OR OMISSIONS IN THE MATERIALS, OR ON
ACCOUNT OF ANY CONDITIONS AFFECTING THE PROPERTY.


6.2.3.      PURCHASER, ITS SUCCESSORS AND ASSIGNS, AND ANYONE CLAIMING BY,
THROUGH OR UNDER PURCHASER, HEREBY FULLY RELEASES SELLER’S INDEMNIFIED PARTIES
FROM, AND IRREVOCABLY WAIVES ITS RIGHT TO MAINTAIN, ANY AND ALL CLAIMS AND
CAUSES OF ACTION THAT IT OR THEY MAY NOW HAVE OR HEREAFTER ACQUIRE AGAINST
SELLER’S INDEMNIFIED PARTIES WITH RESPECT TO ANY AND ALL LOSSES ARISING FROM OR
RELATED TO ANY DEFECTS, ERRORS, OMISSIONS IN THE MATERIALS OR OTHER CONDITIONS
AFFECTING THE PROPERTY.


6.2.4.      PURCHASER REPRESENTS AND WARRANTS THAT, AS OF THE DATE HEREOF AND AS
OF THE CLOSING DATE, IT HAS AND SHALL HAVE REVIEWED AND CONDUCTED SUCH
INDEPENDENT ANALYSES, STUDIES (INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL
STUDIES AND ANALYSES CONCERNING THE PRESENCE OF LEAD, ASBESTOS, WATER INTRUSION
AND/OR FUNGAL GROWTH AND ANY RESULTING DAMAGE, PCBS AND RADON IN AND ABOUT THE
PROPERTY), REPORTS, INVESTIGATIONS AND INSPECTIONS AS IT DEEMS APPROPRIATE IN
CONNECTION WITH THE PROPERTY.  IF SELLER  PROVIDES OR HAS PROVIDED ANY
DOCUMENTS, SUMMARIES, OPINIONS OR WORK PRODUCT OF CONSULTANTS, SURVEYORS,
ARCHITECTS, ENGINEERS, TITLE COMPANIES, GOVERNMENTAL AUTHORITIES OR ANY OTHER
PERSON OR ENTITY WITH RESPECT TO THE PROPERTY, INCLUDING, WITHOUT LIMITATION,
THE OFFERING PREPARED BY BROKER, PURCHASER AND SELLER AGREE THAT SELLER HAS DONE
SO OR SHALL DO SO ONLY FOR THE CONVENIENCE OF BOTH PARTIES, PURCHASER SHALL NOT
RELY THEREON AND THE RELIANCE BY PURCHASER UPON ANY SUCH DOCUMENTS, SUMMARIES,
OPINIONS OR WORK PRODUCT SHALL NOT CREATE OR GIVE RISE TO ANY LIABILITY OF OR
AGAINST SELLER’S INDEMNIFIED PARTIES.  PURCHASER ACKNOWLEDGES AND AGREES THAT NO
REPRESENTATION HAS BEEN MADE AND NO RESPONSIBILITY IS ASSUMED BY SELLER WITH
RESPECT TO CURRENT AND FUTURE APPLICABLE ZONING OR BUILDING CODE REQUIREMENTS OR
THE COMPLIANCE OF THE PROPERTY WITH ANY OTHER LAWS, RULES, ORDINANCES OR
REGULATIONS, THE FINANCIAL EARNING CAPACITY OR EXPENSE HISTORY OF THE PROPERTY,
THE CONTINUATION OF CONTRACTS, CONTINUED OCCUPANCY LEVELS OF THE PROPERTY, OR
ANY PART THEREOF, OR THE CONTINUED OCCUPANCY BY TENANTS OF ANY LEASES OR,
WITHOUT LIMITING ANY OF THE FOREGOING, OCCUPANCY AT CLOSING.


6.2.5.      PRIOR TO CLOSING, SELLER SHALL HAVE THE RIGHT, BUT NOT THE
OBLIGATION, TO ENFORCE ITS RIGHTS AGAINST ANY AND ALL PROPERTY OCCUPANTS, GUESTS
OR TENANTS.  PURCHASER AGREES THAT THE DEPARTURE OR REMOVAL, PRIOR TO CLOSING,
OF ANY OF SUCH GUESTS, OCCUPANTS OR TENANTS SHALL NOT BE THE BASIS FOR, NOR
SHALL IT GIVE RISE TO, ANY CLAIM ON THE PART OF PURCHASER, NOR SHALL IT AFFECT
THE OBLIGATIONS OF PURCHASER UNDER THIS CONTRACT IN ANY MANNER WHATSOEVER; AND
PURCHASER SHALL CLOSE TITLE AND ACCEPT DELIVERY OF THE DEED WITH OR WITHOUT SUCH
TENANTS IN POSSESSION AND WITHOUT ANY ALLOWANCE OR REDUCTION IN THE PURCHASE
PRICE UNDER THIS CONTRACT.


6.2.6.      PURCHASER HEREBY RELEASES SELLER FROM ANY AND ALL CLAIMS AND
LIABILITIES RELATING TO THE MATTERS SET FORTH IN THIS SECTION.


6.3.            SURVIVAL OF SELLER’S REPRESENTATIONS.

  Seller and Purchaser agree that Seller’s Representations shall survive Closing
for a period of 6 months (the “Survival Period”).  Seller shall have no
liability after the Survival Period with respect to Seller’s Representations
contained herein except to the extent that Purchaser has initiated litigation
against Seller during the Survival Period for breach of any of Seller’s
Representations.  Under no circumstances shall Seller be liable to Purchaser for
more than $300,000 in any individual instance or in the aggregate for all
breaches of Seller’s Representations, nor shall Purchaser be entitled to bring
any claim for a breach of Seller’s Representations unless the claim for damages
(either in the aggregate or as to any individual claim) by Purchaser exceeds
$5,000.  In the event that Seller breaches any representation contained in
Section 6.1 and Purchaser had knowledge of such breach prior to the Closing
Date, and elected to close regardless, Purchaser shall be deemed to have waived
any right of recovery, and Seller shall not have any liability in connection
therewith.


6.4.            DEFINITION OF SELLER’S KNOWLEDGE.

  Any representations and warranties made “to the knowledge of Seller” shall not
be deemed to imply any duty of inquiry.  For purposes of this Contract, the term
Seller’s “knowledge” shall mean and refer only to actual knowledge of the
Regional Property Manager and the Community Manager and shall not be construed
to refer to the knowledge of any other partner, officer, director, agent,
employee or representative of Seller, or any affiliate of Seller, or to impose
upon such Regional Property Manager and Community Manager any duty to
investigate the matter to which such actual knowledge or the absence thereof
pertains, or to impose upon such Regional Property Manager and Community Manager
any individual personal liability.  As used herein, the term “Regional Property
Manager” shall refer to Teresa Nicklas who is the regional property manager
handling this Property and the term “Community Manager” shall refer to Diana
Jordan who is the community manager handling this Property.


6.5.            REPRESENTATIONS AND WARRANTIES OF PURCHASER.

  For the purpose of inducing Seller to enter into this Contract and to
consummate the sale and purchase of the Property in accordance herewith,
Purchaser represents and warrants to Seller the following as of the Effective
Date and as of the Closing Date:


6.5.1.      PURCHASER IS A LIMITED LIABILITY COMPANY DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF DELAWARE.


6.5.2.      PURCHASER, ACTING THROUGH ANY OF ITS OR THEIR DULY EMPOWERED AND
AUTHORIZED OFFICERS OR MEMBERS, HAS ALL NECESSARY ENTITY POWER AND AUTHORITY TO
OWN AND USE ITS PROPERTIES AND TO TRANSACT THE BUSINESS IN WHICH IT IS ENGAGED,
AND HAS FULL POWER AND AUTHORITY TO ENTER INTO THIS CONTRACT, TO EXECUTE AND
DELIVER THE DOCUMENTS AND INSTRUMENTS REQUIRED OF PURCHASER HEREIN, AND TO
PERFORM ITS OBLIGATIONS HEREUNDER; AND NO CONSENT OF ANY OF PURCHASER’S
PARTNERS, DIRECTORS, OFFICERS OR MEMBERS ARE REQUIRED TO SO EMPOWER OR AUTHORIZE
PURCHASER.  THE COMPLIANCE WITH OR FULFILLMENT OF THE TERMS AND CONDITIONS
HEREOF WILL NOT CONFLICT WITH, OR RESULT IN A BREACH OF, THE TERMS, CONDITIONS
OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY CONTRACT TO WHICH PURCHASER
IS A PARTY OR BY WHICH PURCHASER IS OTHERWISE BOUND, WHICH CONFLICT, BREACH OR
DEFAULT WOULD HAVE A MATERIAL ADVERSE AFFECT ON PURCHASER’S ABILITY TO
CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS CONTRACT.  THIS CONTRACT IS A
VALID, BINDING AND ENFORCEABLE AGREEMENT AGAINST PURCHASER IN ACCORDANCE WITH
ITS TERMS.


6.5.3.      NO PENDING OR, TO THE KNOWLEDGE OF PURCHASER, THREATENED LITIGATION
EXISTS WHICH IF DETERMINED ADVERSELY WOULD RESTRAIN THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT OR WOULD DECLARE ILLEGAL, INVALID OR
NON-BINDING ANY OF PURCHASER’S OBLIGATIONS OR COVENANTS TO SELLER.


6.5.4.      OTHER THAN SELLER’S REPRESENTATIONS, PURCHASER HAS NOT RELIED ON ANY
REPRESENTATION OR WARRANTY MADE BY SELLER OR ANY REPRESENTATIVE OF SELLER
(INCLUDING, WITHOUT LIMITATION, BROKER) IN CONNECTION WITH THIS CONTRACT AND THE
ACQUISITION OF THE PROPERTY.


6.5.5.      THE BROKER AND ITS AFFILIATES DO NOT, AND WILL NOT AT THE CLOSING,
HAVE ANY DIRECT OR INDIRECT LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN
PURCHASER (OR IN AN ASSIGNEE OF PURCHASER, WHICH PURSUANT TO SECTION 13.3,
ACQUIRES THE PROPERTY AT THE CLOSING), NOR HAS PURCHASER OR ANY AFFILIATE OF
PURCHASER GRANTED (AS OF THE EFFECTIVE DATE OR THE CLOSING DATE) THE BROKER OR
ANY OF ITS AFFILIATES ANY RIGHT OR OPTION TO ACQUIRE ANY DIRECT OR INDIRECT
LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN PURCHASER.


6.5.6.      PURCHASER IS NOT A PROHIBITED PERSON.


6.5.7.      TO PURCHASER’S KNOWLEDGE, NONE OF ITS INVESTORS, AFFILIATES OR
BROKERS OR OTHER AGENTS (IF ANY), ACTING OR BENEFITING IN ANY CAPACITY IN
CONNECTION WITH THIS CONTRACT IS A PROHIBITED PERSON.


6.5.8.      TO PURCHASER’S KNOWLEDGE, THE FUNDS OR OTHER ASSETS PURCHASER WILL
TRANSFER TO SELLER UNDER THIS CONTRACT ARE NOT THE PROPERTY OF, OR BENEFICIALLY
OWNED, DIRECTLY OR INDIRECTLY, BY A PROHIBITED PERSON.


6.5.9.      TO PURCHASER’S KNOWLEDGE, THE FUNDS OR OTHER ASSETS PURCHASER WILL
TRANSFER TO SELLER UNDER THIS CONTRACT ARE NOT THE PROCEEDS OF SPECIFIED
UNLAWFUL ACTIVITY AS DEFINED BY 18 U.S.C. § 1956(C)(7).


ARTICLE VII
OPERATION OF THE PROPERTY


7.1.            LEASES AND PROPERTY CONTRACTS.

  During the period of time from the Effective Date to the Closing Date, in the
ordinary course of business Seller may enter into new Property Contracts, new
Leases, renew existing Leases or modify, terminate or accept the surrender or
forfeiture of any of the Leases, modify any Property Contracts, or institute and
prosecute any available remedies for default under any Lease or Property
Contract without first obtaining the written consent of Purchaser; provided,
however, Seller agrees that, without the prior written consent of Purchaser,
which consent shall not be unreasonably withheld, conditioned or delayed, any
new or renewed Leases shall not have a term in excess of 15 months and any new
Property Contract shall be terminable upon 30 days notice without penalty.


7.2.            GENERAL OPERATION OF PROPERTY.

  Except as specifically set forth in this Article VII, Seller shall operate the
Property after the Effective Date in the ordinary course of business, and except
as necessary in Seller’s sole discretion to address (a) any life or safety issue
at the Property or (b) any other matter which in Seller’s reasonable discretion
materially adversely affects the use, operation or value of the Property, Seller
will not make any material alterations to the Property or remove any material
Fixtures and Tangible Personal Property without the prior written consent of
Purchaser which consent shall not be unreasonably withheld, denied or delayed.


7.3.            LIENS.

  Other than utility easements and temporary construction easements granted by
Seller in the ordinary course of business, Seller covenants that it will not
voluntarily create or cause any lien or encumbrance to attach to the Property
between the Effective Date and the Closing Date (other than Leases and Property
Contracts as provided in Section 7.1) unless Purchaser approves such lien or
encumbrance, which approval shall not be unreasonably withheld, conditioned or
delayed.  If Purchaser approves any such subsequent lien or encumbrance, the
same shall be deemed a Permitted Encumbrance for all purposes hereunder.


ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING


8.1.            PURCHASER’S CONDITIONS TO CLOSING.

  Purchaser’s obligation to close under this Contract, shall be subject to and
conditioned upon the fulfillment of the following conditions precedent:


8.1.1.      ALL OF THE DOCUMENTS REQUIRED TO BE DELIVERED BY SELLER TO PURCHASER
AT THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF SHALL HAVE BEEN
DELIVERED;


8.1.2.      EACH OF SELLER’S REPRESENTATIONS SHALL BE TRUE IN ALL MATERIAL
RESPECTS AS OF THE CLOSING DATE;


8.1.3.      SELLER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN ALL
MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY SELLER HEREUNDER;


8.1.4.      NEITHER SELLER NOR SELLER’S GENERAL PARTNER SHALL BE A DEBTOR IN ANY
BANKRUPTCY PROCEEDING; AND


8.1.5.      THE LOAN ASSUMPTION AND RELEASE SHALL OCCUR SIMULTANEOUSLY WITH
CLOSING HEREUNDER.

Notwithstanding anything to the contrary, there are no other conditions to
Purchaser’s obligation to Close except as expressly set forth in this Section
8.1.  If any condition set forth in this Section 8.1 is not met, Purchaser may
(a) waive any of the foregoing conditions and proceed to Closing on the Closing
Date with no offset or deduction from the Purchase Price, (b) terminate this
Contract and receive a return of the Deposit from the Escrow Agent, subject to
the proviso at the end of this sentence, or (c) if such failure constitutes a
default by Seller of its covenants hereunder, exercise any of its remedies
pursuant to Section 10.2; provided, that if Purchaser terminates this Contract
as a result of the failure of the condition in Section 8.1.5 and such failure
constitutes a default by Purchaser of its covenants hereunder, the Deposit shall
not be returned to Purchaser and Seller may exercise any of its remedies
pursuant to Section 10.1.


8.2.            SELLER’S CONDITIONS TO CLOSING.

  Without limiting any of the rights of Seller elsewhere provided for in this
Contract, Seller’s obligation to close with respect to conveyance of the
Property under this Contract shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:


8.2.1.      ALL OF THE DOCUMENTS AND FUNDS REQUIRED TO BE DELIVERED BY PURCHASER
TO SELLER AT THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF SHALL HAVE
BEEN DELIVERED;


8.2.2.      EACH OF THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER
CONTAINED HEREIN SHALL BE TRUE IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE;


8.2.3.      PURCHASER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN ALL
MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY PURCHASER HEREUNDER;


8.2.4.      PURCHASER SHALL NOT BE A DEBTOR IN ANY BANKRUPTCY PROCEEDING;


8.2.5.      THERE SHALL NOT BE ANY PENDING LITIGATION OR, TO THE KNOWLEDGE OF
EITHER PURCHASER OR SELLER, ANY LITIGATION THREATENED IN WRITING, WHICH, IF
ADVERSELY DETERMINED, WOULD RESTRAIN THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS CONTRACT OR DECLARE ILLEGAL, INVALID OR NONBINDING ANY OF
THE COVENANTS OR OBLIGATIONS OF THE PURCHASER; AND


8.2.6.      THE LOAN ASSUMPTION AND RELEASE SHALL HAVE OCCURRED.

Notwithstanding anything to the contrary, there are no other conditions to
Seller’s obligation to Close except as expressly set forth in this Section 8.2. 
If any of the foregoing conditions to Seller’s obligations to close with respect
to the conveyance of the Property under this Contract are not met, Seller may
(a) waive any of the foregoing conditions and proceed to Closing on the Closing
Date, (b) terminate this Contract, or (c) if such failure constitutes a default
by Purchaser, exercise any of its remedies pursuant to Section 10.1.


ARTICLE IX
BROKERAGE


9.1.            INDEMNITY.

  Seller represents and warrants to Purchaser that it has dealt only with
Apartment Realty Advisors │ Phoenix, 2415 E Camelback Road, Suite 550, Phoenix,
Arizona 85016 (“Broker”) in connection with this Contract.  Seller and Purchaser
each represents and warrants to the other that, other than Broker, it has not
dealt with or utilized the services of any other real estate broker, sales
person or finder in connection with this Contract, and each party agrees to
indemnify, hold harmless, and, if requested in the sole and absolute discretion
of the indemnitee, defend (with counsel approved by the indemnitee) the other
party from and against all Losses relating to brokerage commissions and finder’s
fees arising from or attributable to the acts or omissions of the indemnifying
party; provided, however, Seller shall, in all events, indemnify and defend
Purchaser and its affiliated entities from any and all claims for commission
and/or other items from Broker in anyway relating to the Property and/or the
transactions contemplated in this Contract, which obligation shall survive the
Closing and any termination of this Agreement.


9.2.            BROKER COMMISSION.

  If Closing occurs, Seller agrees to pay Broker a commission according to the
terms of a separate contract.  Broker shall not be deemed a party or third party
beneficiary of this Contract.  As a condition to Seller’s obligation to pay the
commission, Broker shall execute the signature page for Broker attached hereto
solely for purposes of confirming the matters set forth therein.


ARTICLE X
DEFAULTS AND REMEDIES


10.1.        PURCHASER DEFAULT.

  If Purchaser defaults on its obligations hereunder to (a) deliver the Deposit
(or any other deposit or payment required of Purchaser hereunder), (b) deliver
to Seller the deliveries specified under Section 5.3 on the date required
thereunder, or (c) deliver the Purchase Price in accordance with Article II and
close on the purchase of the Property on the Closing Date, then, immediately and
without the right to receive notice or to cure pursuant to Section 2.3.3, upon
Seller’s termination of this Contract but subject to the provisions of the
following paragraph, Purchaser shall forfeit the Deposit, and the Escrow Agent
shall deliver the Deposit to Seller, and neither party shall be obligated to
proceed with the purchase and sale of the Property.  If Purchaser defaults on
any of its other representations, warranties or obligations under this Contract,
and such default continues for more than 10 days after written notice from
Seller, then upon Seller’s termination of this Contract but subject to the
provisions of the following paragraph, Purchaser shall forfeit the Deposit, and
the Escrow Agent shall deliver the Deposit to Seller, and neither party shall be
obligated to proceed with the purchase and sale of the Property.  The Deposit is
liquidated damages and recourse to the Deposit is, except for Purchaser’s
indemnity and confidentiality obligations hereunder, Seller’s sole and exclusive
remedy for Purchaser’s failure to perform its obligation to purchase the
Property or breach of a representation or warranty.  Seller expressly waives the
remedies of specific performance and additional damages for such default by
Purchaser.  SELLER AND PURCHASER ACKNOWLEDGE THAT SELLER’S DAMAGES WOULD BE
DIFFICULT TO DETERMINE, AND THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF
SELLER’S DAMAGES RESULTING FROM A DEFAULT BY PURCHASER IN ITS OBLIGATION TO
PURCHASE THE PROPERTY.  SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION
10.1 IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE SELLER, AND
SHALL BE SELLER’S EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW AND IN EQUITY,
ARISING FROM OR RELATED TO A BREACH BY PURCHASER OF ITS OBLIGATION TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER THAN WITH RESPECT TO
PURCHASER’S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS HEREUNDER.

Seller and Purchaser hereby agree that it is not appropriate for Seller to
retain the Deposit as liquidated damages for a default by Purchaser occurring
prior to the expiration of the Feasibility Period.  In this regard and
notwithstanding any other provision of this Contract to the contrary, if Seller
terminates this Contract as a result of a Purchaser default occurring prior to
the expiration of the Feasibility Period, Seller shall be entitled to the amount
of the Deposit attributable to (i) Seller’s actual damages resulting from
Purchaser’s default(s) under this Contract, and (ii) any amounts due with
respect to Purchaser’s express indemnity obligations in Sections 3.4.1 and 9.1.

 


10.2.        SELLER DEFAULT.

  If Seller (i) defaults on its obligations hereunder to deliver to Escrow Agent
the deliveries specified under Section 5.2 on the date required thereunder, or
to close on the sale of the Property on the Closing Date, or (ii) prior to the
Closing defaults on its covenants or obligations under this Contract, and such
default continues for more than 10 days after written notice from Purchaser,
then, at Purchaser’s election and as Purchaser’s exclusive remedy, Purchaser may
either (a) terminate this Contract, and all payments and things of value,
including the Deposit, provided by Purchaser hereunder shall be returned to
Purchaser and Purchaser may recover, as its sole recoverable damages (but
without limiting its right to receive a refund of the Deposit), its direct and
actual out-of-pocket expenses and costs (documented by paid invoices to third
parties) in connection with this transaction, which damages shall not exceed
$50,000 in the aggregate, or (b) subject to the conditions below, seek specific
performance of Seller’s obligation to close on the sale of the Property pursuant
to this Contract (but not damages).  Purchaser may seek specific performance of
Seller’s obligation to close on the sale of the Property pursuant to this
Contract only if, as a condition precedent to initiating such litigation for
specific performance, Purchaser shall (x) not otherwise be in default under this
Contract; and (y) file suit therefor with the court on or before the 90th day
after the Closing Date.  If Purchaser fails to file an action for specific
performance within 90 days after the Closing Date, then Purchaser shall be
deemed to have elected to terminate the Contract in accordance with subsection
(a) above.  Purchaser agrees that it shall promptly deliver to Seller an
assignment of all of Purchaser’s right, title and interest in and to (together
with possession of) all plans, studies, surveys, reports, and other materials
paid for with the out-of-pocket expenses reimbursed by Seller pursuant to the
foregoing sentence.  SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION 10.2
IS INTENDED TO AND DOES LIMIT THE AMOUNT OF DAMAGES DUE PURCHASER AND THE
REMEDIES AVAILABLE TO PURCHASER, AND SHALL BE PURCHASER’S EXCLUSIVE REMEDIES
AGAINST SELLER, BOTH AT LAW AND IN EQUITY ARISING FROM OR RELATED TO A BREACH BY
SELLER OF ITS COVENANTS OR ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS CONTRACT.  (PURCHASER’S REMEDIES AS TO DEFAULTS WITH
RESPECT TO SELLER’S REPRESENTATIONS ARE ADDRESSED IN SECTION 6.3 AND SECTION 9.1
ABOVE.)  UNDER NO CIRCUMSTANCES MAY PURCHASER SEEK OR BE ENTITLED TO RECOVER ANY
SPECIAL, CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH
PURCHASER SPECIFICALLY WAIVES, FROM SELLER FOR ANY BREACH BY SELLER, OF ITS
COVENANTS OR ITS OBLIGATIONS UNDER THIS CONTRACT.  PURCHASER SPECIFICALLY WAIVES
THE RIGHT TO FILE ANY LIS PENDENS OR ANY LIEN AGAINST THE PROPERTY UNLESS AND
UNTIL IT HAS IRREVOCABLY ELECTED TO SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT
AND HAS FILED AND IS DILIGENTLY PURSUING AN ACTION SEEKING SUCH REMEDY.  Nothing
herein shall preclude Purchaser from recovering prevailing party attorneys fees
and costs pursuant to Section 13.16 below.


ARTICLE XI
RISK OF LOSS OR CASUALTY


11.1.        MAJOR DAMAGE.

  In the event that the Property is damaged or destroyed by fire or other
casualty prior to Risk of Loss Transfer, and the cost for demolition, site
cleaning, restoration, replacement, or other repairs (collectively, the
“Repairs”) is more than $500,000.00 (a “Major Damage,” then Seller shall have no
obligation to make such Repairs and shall notify Purchaser in writing of such
damage or destruction (the “Damage Notice”).  If there is a Major Damage, then
Purchaser may elect, by delivering written notice to Seller on or before the
earlier of (x) Closing and (y) the date which is ten (10) days after Purchaser’s
receipt of the Damage Notice, to terminate this Contract, in which event the
Deposit shall be returned to Purchaser.  In the event Purchaser fails to timely
terminate this Contract pursuant to this Section 11.1, this transaction shall be
closed in accordance with Section 11.3 below.


11.2.        MINOR DAMAGE.

  In the event that the Property is damaged or destroyed by fire or other
casualty prior to Risk of Loss Transfer, and the cost of Repairs is equal to or
less than $500,000.00, then this transaction shall be closed in accordance with
Section 11.3, notwithstanding such casualty.  In such event, Seller may at its
election endeavor to make such Repairs to the extent of any recovery from
insurance carried on the Property, if such Repairs can be reasonably effected
before the Closing.  Regardless of Seller’s election to commence such Repairs,
or Seller’s ability to complete such Repairs prior to Closing, this transaction
shall be closed in accordance with Section 11.3 below.


11.3.        CLOSING.

  In the event Purchaser fails to terminate this Contract following a casualty
as set forth in Section 11.1, or in the event of a casualty as set forth in
Section 11.2, then this transaction shall be closed in accordance with the terms
of the Contract, at Seller’s election, either (i) for the full Purchase Price,
notwithstanding any such casualty, in which case Seller and Purchaser shall, at
Closing, execute and deliver an assignment and assumption (in a form reasonably
required by Seller) of Seller’s rights and obligations with respect to the
insurance claim related to such casualty, and thereafter Purchaser shall receive
all insurance proceeds pertaining to such claim, less any amounts which may
already have been spent by Seller for Repairs (plus a credit against the
Purchase Price at Closing in the amount of any deductible payable by Seller in
connection therewith; or (ii) for the full Purchase Price less a credit to
Purchaser in the amount necessary to complete such Repairs (less any amounts
which may already have been spent by Seller for Repairs).


11.4.        REPAIRS.

  To the extent that Seller elects to commence any Repairs prior to Closing,
then Seller shall be entitled to receive and apply available insurance proceeds
to any portion of such Repairs completed or installed prior to Closing, with
Purchaser being responsible for completion of such Repairs after Closing.  To
the extent that any Repairs have been commenced prior to Closing, then the
Property Contracts shall include, and Purchaser shall assume at Closing, all
construction and other contracts entered into by Seller in connection with such
Repairs; provided, however, that (except in the event of emergency, as
determined in Seller’s sole discretion) Seller will consult with Purchaser prior
to entering into any such contract if Purchaser will likely have to assume such
Contract.  Notwithstanding the foregoing to the contrary, Seller retains the
sole right and authority to enter into any such contract.


ARTICLE XII
EMINENT DOMAIN


12.1.        EMINENT DOMAIN.

  In the event that, at the time of Closing, any material part of the Property
is (or previously has been) acquired, or is about to be acquired, by any
governmental agency by the powers of eminent domain or transfer in lieu thereof
(or in the event that at such time there is any notice of any such acquisition
or intent to acquire by any such governmental agency), Purchaser shall have the
right, at Purchaser’s option, to terminate this Contract by giving written
notice within 10 days after Purchaser’s receipt from Seller of notice of the
occurrence of such event, and if Purchaser so terminates this Contract,
Purchaser shall recover the Deposit hereunder.  If Purchaser fails to terminate
this Contract within such 10-day period, this transaction shall be closed in
accordance with the terms of this Contract for the full Purchase Price and
Purchaser shall receive the full benefit of any condemnation award.  It is
expressly agreed between the parties hereto that this section shall in no way
apply to customary dedications for public purposes which may be necessary for
the development of the Property.


ARTICLE XIII
MISCELLANEOUS


13.1.        BINDING EFFECT OF CONTRACT.

  This Contract shall not be binding on either party until executed by both
Purchaser and Seller.  Neither the Escrow Agent’s nor the Broker’s execution of
this Contract shall be a prerequisite to its effectiveness.  Subject to
Section 13.3, this Contract shall be binding upon and inure to the benefit of
Seller and Purchaser, and their respective successors and permitted assigns.


13.2.        EXHIBITS AND SCHEDULES.

  All Exhibits and Schedules, whether or not annexed hereto, are a part of this
Contract for all purposes.


13.3.        ASSIGNABILITY.

  Except to the extent required to comply with the provisions of Section 13.18
related to a 1031 Exchange, this Contract is not assignable by Purchaser without
first obtaining the prior written approval of Seller.  Notwithstanding the
foregoing, Purchaser may assign this Contract, without first obtaining the prior
written approval of Seller, to one or more entities so long as (a) Purchaser is
an affiliate of the purchasing entity(ies), (b) Purchaser is not released from
its liability hereunder, and (c) Purchaser provides written notice to Seller of
any proposed assignment no later than 10 days prior to the Closing Date.  As
used herein, an affiliate is a person or entity controlled by, under common
control with, or controlling another person or entity.


13.4.        CAPTIONS.

  The captions, headings, and arrangements used in this Contract are for
convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.


13.5.        NUMBER AND GENDER OF WORDS.

  Whenever herein the singular number is used, the same shall include the plural
where appropriate, and words of any gender shall include each other gender where
appropriate.


13.6.        NOTICES.

  All notices, demands, requests and other communications required or permitted
hereunder shall be in writing, and shall be (a) personally delivered with a
written receipt of delivery; (b) sent by a nationally-recognized overnight
delivery service requiring a written acknowledgement of receipt or providing a
certification of delivery or attempted delivery; (c) sent by certified or
registered mail, return receipt requested; or (d) sent by confirmed facsimile
transmission or electronic delivery (i.e., email) with an original copy thereof
transmitted to the recipient by one of the means described in subsections (a)
through (c) no later than 3 Business Days thereafter.  All notices shall be
deemed effective when actually delivered as documented in a delivery receipt;
provided, however, that if the notice was sent by overnight courier or mail as
aforesaid and is affirmatively refused or cannot be delivered during customary
business hours by reason of the absence of a signatory to acknowledge receipt,
or by reason of a change of address with respect to which the addressor did not
have either knowledge or written notice delivered in accordance with this
paragraph, then the first attempted delivery shall be deemed to constitute
delivery.  Each party shall be entitled to change its address for notices from
time to time by delivering to the other party notice thereof in the manner
herein provided for the delivery of notices.  All notices shall be sent to the
addressee at its address set forth following its name below:

To Purchaser:

Acacia Capital Corporation

101 S. Ellsworth Avenue, Suite 300

San Mateo, CA 94401-3911

Attention:  Amanda H. Lindberg

Telephone: 650-372-6471

Facsimile:  650-378-8977

Email: ahlindberg@acacia-capital.com

With a copy to:

McPharlin Sprinkles & Thomas LLP

160 West Santa Clara Street

Suite 400

San Jose, California  95113

Attention:  David Thomas, Esq

Telephone: 408-293-1900

Facsimile: 408-293 1999

Email:  ndthomas@mstpartners.com



To Seller:

Wood Creek CPGF 22, L.P.

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:          Mark Reoch

Telephone:        303-691-4337

Facsimile:         303-300-3261

Email:  mark.reoch@aimco.com

 

And:

 

Wood Creek CPGF 22, L.P.

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:          Mr. John Bezzant

Telephone:  303-793-4774

Facsimile:  720-493-6528

Email:  john.bezzant@aimco.com

 

with copy to:

 

AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  Trent Johnson, Esq.

Telephone: 303-691-4348

Facsimile:  303-300-3297

Email:  trent.johnson@aimco.com

 

and a copy to:

 

Apartment Realty Advisors │ Phoenix

2415 E Camelback Road, Suite 550

Phoenix, Arizona  85016

Attention:  Brad Goff

Telephone: 602-852-3781

Facsimile: 602-252-4236

Email:  goff@ARAusa.com 

 

and a copy to:

 

Ballard Spahr LLP

1225 17th Street, Suite 2300

Denver, Colorado  80202-5596

Attention:  Beverly J. Quail, Esq. and Alicia B. Clark, Esq.

Telephone: 303-292-2400

Facsimile:  303-296-3956

Email:  clarka@ballardspahr.com

 

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

First American Title Insurance Company

1125 17th Street, Suite 750

Denver, Colorado 80202

Attention: Stephen Sanders

Telephone: 303-876-1133

Facsimile: 303-704-1878

Email: stephensanders@firstam.com

 

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.


13.7.        GOVERNING LAW AND VENUE.

  The laws of the State of Arizona shall govern the validity, construction,
enforcement, and interpretation of this Contract, unless otherwise specified
herein except for the conflict of laws provisions thereof.  All claims, disputes
and other matters in question arising out of or relating to this Contract, or
the breach thereof, shall be decided by proceedings instituted and litigated in
a court of competent jurisdiction in the state in which the Property is
situated, and the parties hereto expressly consent to the venue and jurisdiction
of such court.


13.8.        ENTIRE AGREEMENT.

  This Contract embodies the entire Contract between the parties hereto
concerning the subject matter hereof and supersedes all prior conversations,
proposals, negotiations, understandings and contracts, whether written or oral.


13.9.        AMENDMENTS.

  This Contract shall not be amended, altered, changed, modified, supplemented
or rescinded in any manner except by a written contract executed by all of the
parties; provided, however, that, (a) the signature of the Escrow Agent shall
not be required as to any amendment of this Contract other than an amendment of
Section 2.3, and (b) the signature of the Broker shall not be required as to any
amendment of this Contract.


13.10.    SEVERABILITY.

  In the event that any part of this Contract shall be held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, and enforced to the maximum extent permitted by law.  If such
provision cannot be reformed, it shall be severed from this Contract and the
remaining portions of this Contract shall be valid and enforceable.


13.11.    MULTIPLE COUNTERPARTS/FACSIMILE SIGNATURES.

  This Contract may be executed in a number of identical counterparts.  This
Contract may be executed by facsimile signatures or electronic delivery of
signatures which shall be binding on the parties hereto, with original
signatures to be delivered as soon as reasonably practical thereafter.


13.12.    CONSTRUCTION.

  No provision of this Contract shall be construed in favor of, or against, any
particular party by reason of any presumption with respect to the drafting of
this Contract; both parties, being represented by counsel, having fully
participated in the negotiation of this instrument.


13.13.    CONFIDENTIALITY.

  Seller and Purchaser shall not disclose the terms and conditions contained in
this Contract and shall keep the same confidential, provided that each may
disclose the terms and conditions of this Contract (a) as required by law, (b)
to consummate the terms of this Contract, or any financing relating thereto, or
(c) to its lenders, attorneys and accountants.  Furthermore, Seller may disclose
the terms and conditions of this Contract as is necessary, in Seller’s sole
discretion, in order for Seller to make any public disclosures required under
federal or state securities laws or regulations.  Any information obtained by
Purchaser in the course of its inspection of the Property, and any Materials
provided by Seller to Purchaser hereunder, shall be confidential and Purchaser
shall be prohibited from making such information public to any other person or
entity other than its Consultants, investors and lenders, without Seller’s prior
written authorization, which may be granted or denied in Seller’s sole
discretion.  In addition, each party shall use its reasonable efforts to prevent
its Consultants, investors and lenders from divulging any such confidential
information to any unrelated third parties except for the limited purpose of
analyzing and investigating such information for the purpose of consummating the
transaction contemplated by this Contract.  Unless and until the Closing occurs,
Purchaser shall not market the Property (or any portion thereof) to any
prospective purchaser or lessee without the prior written consent of Seller,
which consent may be withheld in Seller’s sole discretion.  Following the
expiration of the Feasibility Period and provided this Contract has not been
terminated and is in full force and effect, Seller shall not market the Property
(or any portion thereof) to any prospective purchaser or lessee without the
prior written consent of Purchaser, which consent may be withheld in Purchaser’s
sole discretion.


13.14.    TIME OF THE ESSENCE.

  It is expressly agreed by the parties hereto that time is of the essence with
respect to this Contract and any aspect thereof.


13.15.    WAIVER.

  No delay or omission to exercise any right or power accruing upon any default,
omission, or failure of performance hereunder shall impair any right or power or
shall be construed to be a waiver thereof, but any such right and power may be
exercised from time to time and as often as may be deemed expedient.  No waiver,
amendment, release, or modification of this Contract shall be established by
conduct, custom, or course of dealing and all waivers must be in writing and
signed by the waiving party.


13.16.    ATTORNEYS FEES.

  In the event either party hereto commences litigation against the other to
enforce its rights hereunder, the prevailing party in such litigation shall be
entitled to recover from the other party its reasonable attorneys’ fees and
expenses incidental to such litigation, including the cost of in-house counsel
and any appeals.  Notwithstanding any provisions of this Contract to the
contrary, the obligations of the parties under this Section 13.16 shall survive
any termination of this Contract or the Closing and no other provision of this
Contract shall be construed as a limitation of a party’s right to receive
prevailing party fees, costs, and expenses from the other party as provided in
this Section 13.16.


13.17.    TIME ZONE/TIME PERIODS.

  Any reference in this Contract to a specific time shall refer to the time in
the time zone where the Property is located.  (For example, a reference to 3:00
p.m. refers to 3:00 p.m. MST if the Property is located in Denver, Colorado.) 
Should the last day of a time period fall on a weekend or legal holiday, the
next Business Day thereafter shall be considered the end of the time period.


13.18.    1031 EXCHANGE.

  Seller and Purchaser acknowledge and agree that the purchase and sale of the
Property may be part of a tax-free exchange for either Purchaser or Seller
pursuant to Section 1031 of the Code, the regulations promulgated thereunder,
revenue procedures, pronouncements and other guidance issued by the Internal
Revenue Service.  Each party hereby agrees to cooperate with each other and take
all reasonable steps on or before the Closing Date to facilitate such exchange
if requested by the other party, provided that (a) no party making such
accommodation shall be required to acquire any substitute property, (b) such
exchange shall not affect the representations, warranties, liabilities and
obligations of the parties to each other under this Contract, (c) no party
making such accommodation shall incur any additional cost, expense or liability
in connection with such exchange (other than expenses of reviewing and executing
documents required in connection with such exchange), and (d) no dates in this
Contract will be extended as a result thereof, except as specifically provided
herein.  Notwithstanding anything in this Section 13.18 to the contrary, Seller
shall have the right to extend the Closing Date (as extended pursuant to the
second or third sentences of Section 5.1) for up to 30 days in order to
facilitate a tax free exchange pursuant to this Section 13.18, and to obtain all
documentation in connection therewith; provided, however, Seller shall only have
the right to so extend the Closing Date if Seller provides written notice to
Purchaser of such fact prior to the expiration of the Feasibility Period.


13.19.    NO PERSONAL LIABILITY OF OFFICERS, TRUSTEES OR DIRECTORS.

  Purchaser acknowledges that this Contract is entered into by Seller which is a
Delaware limited partnership, and Purchaser agrees that none of Seller’s
Indemnified Parties shall have any personal liability under this Contract or any
document executed in connection with the transactions contemplated by this
Contract.  Seller acknowledges that this Contract is entered into by Purchaser
which is a Delaware limited liability company, and Seller agrees that none of
Purchaser, or Purchaser’s partners, managers, members, employees, officers,
directors, trustees, shareholders, counsel, representatives, or agents shall
have any personal liability under this Contract or any document executed in
connection with the transactions contemplated by this Contract.


13.20.    ADA DISCLOSURE.

  Purchaser acknowledges that the Property may be subject to the federal
Americans With Disabilities Act (the “ADA”) and the federal Fair Housing Act
(the “FHA”).  The ADA requires, among other matters, that tenants and/or owners
of “public accommodations” remove barriers in order to make the Property
accessible to disabled persons and provide auxiliary aids and services for
hearing, vision or speech impaired persons.  Seller makes no warranty,
representation or guarantee of any type or kind with respect to the Property’s
compliance with the ADA or the FHA (or any similar state or local law), and
Seller expressly disclaims any such representations.


13.21.    NO RECORDING.

  Purchaser shall not cause or allow this Contract or any contract or other
document related hereto, nor any memorandum or other evidence hereof, to be
recorded or become a public record without Seller’s prior written consent, which
consent may be withheld at Seller’s sole discretion.  If Purchaser records this
Contract or any other memorandum or evidence thereof, Purchaser shall be in
default of its obligations under this Contract.  Purchaser hereby appoints
Seller as Purchaser’s attorney-in-fact to prepare and record any documents
necessary to effect the nullification and release of the Contract or other
memorandum or evidence thereof from the public records.  This appointment shall
be coupled with an interest and irrevocable.


13.22.    RELATIONSHIP OF PARTIES.

  Purchaser and Seller acknowledge and agree that the relationship established
between the parties pursuant to this Contract is only that of a seller and a
purchaser of property.  Neither Purchaser nor Seller is, nor shall either hold
itself out to be, the agent, employee, joint venturer or partner of the other
party.


13.23.    AIMCO MARKS.

  Purchaser agrees that Seller, the Property Manager or AIMCO, or their
respective affiliates, are the sole owners of all right, title and interest in
and to the AIMCO Marks (or have the right to use such AIMCO Marks pursuant to
license agreements with third parties) and that no right, title or interest in
or to the AIMCO Marks is granted, transferred, assigned or conveyed as a result
of this Contract.  Purchaser further agrees that Purchaser will not use the
AIMCO Marks for any purpose.


13.24.    NON-SOLICITATION OF EMPLOYEES.

  Prior to the expiration of the Feasibility Period, Purchaser acknowledges and
agrees that, without the express written consent of Seller, neither Purchaser
nor any of Purchaser’s employees, affiliates or agents shall solicit any of
Seller’s employees or any employees located at the Property (or any of Seller’s
affiliates’ employees located at any property owned by such affiliates) for
potential employment.


13.25.    SURVIVAL.

  Except for (a) all of the provisions of Article X and of this Article XIII
(other than Section 13.18); (b) Sections 2.3, 3.3, 3.4, 3.5, 4.5.5, 4.5.6, 4.8,
5.4, 5.5, 6.1, (for the Survival Period only) 6.2, 6.3, 6.5, 9.1, and 11.4; (c)
any other provisions in this Contract, that by their express terms survive the
termination of this Contract or the Closing; and (d) any payment or indemnity
obligation of Purchaser under this Contract (the foregoing (a), (b), (c) and (d)
referred to herein as the “Survival Provisions”), none of the terms and
provisions of this Contract shall survive the termination of this Contract, and
if the Contract is not so terminated, all of the terms and provisions of this
Contract (other than the Survival Provisions, which shall survive the Closing)
shall be merged into the Closing documents and shall not survive Closing.


13.26.    MULTIPLE PURCHASERS.

  As used in this Contract, the term “Purchaser” includes all entities acquiring
any interest in the Property at the Closing, including, without limitation, any
assignee(s) of the original Purchaser pursuant to Section 13.3 of this
Contract.  In the event that “Purchaser” has any obligations or makes any
covenants, representations or warranties under this Contract, the same shall be
made jointly and severally by all entities being a Purchaser hereunder.


13.27.    WAIVER OF JURY TRIAL.

  THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY ON ANY MATTER ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THIS CONTRACT.


ARTICLE XIV
LEAD–BASED PAINT DISCLOSURE


14.1.        DISCLOSURE.

  Seller and Purchaser hereby acknowledge delivery of the Lead Based Paint
Disclosure attached as Exhibit H hereto.

[Remainder of Page Intentionally Left Blank]


NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.

Seller:

 

WOOD CREEK CPGF 22, L.P.,

a Delaware limited partnership

 

By:       CPGF 22 WOOD CREEK GP, L.L.C.,

a South Carolina limited liability company,

its general partner

 

By:       CENTURY PROPERTIES GROWTH FUND XXII, LP,

a Delaware limited partnership,

its member

 

By:       FOX PARTNERS IV,

a California general partnership,

its general partner

 

By:       FOX CAPITAL MANAGEMENT

            CORPORATION,

a California corporation,

its managing general partner

 

 

By:  /s/Trent A. Johnson

Name:  Trent A. Johnson

Title:  Vice President

 

 

[Purchaser’s Signature Page Follows]


Purchaser:

 

APC 2010 INVESTMENT, LLC,

a Delaware limited liability company

 

By:       Acacia Property Corporation 2010,

            an Arizona corporation

 

 

By:  /s/Todd Darling

Name:  Todd Darling

Title:  Authorized Representative